UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                      _____________________

                           No. 94-40691
                      _____________________


                  OLAN J. GUILBEAU, SR., Et Al.,

                                Plaintiffs-Intervenors-Appellees,
                                                Cross-Appellants,

                              versus


                     W. W. HENRY CO., Et Al.,

                                              Defendants-Appellants,
                                                    Cross-Appellees.

                     ELWOOD STEVENS, Et Al.,

                                           Intervenors-Appellants,
                                                  Cross-Appellees.

_________________________________________________________________

          Appeals from the United States District Court
              for the Western District of Louisiana

_________________________________________________________________
                          June 11, 1996

Before REYNALDO G. GARZA, BARKSDALE, and EMILIO M. GARZA, Circuit
Judges.

RHESA HAWKINS BARKSDALE, Circuit Judge:

     The linchpin of this appeal is whether plaintiffs presented

evidence of product defect sufficient to withstand judgment as a

matter of law.     W. W. Henry Company and its insurer, Truck

Insurance Exchange, challenge a judgment on a jury verdict awarding

$2 million to Olan Guilbeau for chronic toxic encephalopathy

allegedly caused by exposure to a carpet adhesive manufactured by

Henry, and $900,000 (remitted to $50,000) to his wife, for loss of
consortium, contending that there is insufficient evidence of

product defect and causation, and, in the alternative, that a new

trial should have been granted because the Guilbeaus' attorneys

deliberately appealed to jury prejudice by making inflammatory

arguments and referring to inadmissible evidence.          Guilbeau's wife

cross-appeals the remittitur; the Guilbeaus cross-appeal the award

of prejudgment interest, and challenge the exclusion of certain

evidence.    Intervenors Elwood Stevens and his law firm, previous

counsel for the Guilbeaus, appeal from the district court's refusal

to award them any attorney's fees; the Guilbeaus cross-appeal the

allowance of intervention and the award of expenses to that firm.

Because no rational juror could find that Henry's product was

defective,   the   judgments   in    favor   of   the   Guilbeaus   and   the

intervenors are REVERSED and judgment is RENDERED for Henry.

                                     I.

     From the 1970s until August 1986, Guilbeau worked as a mobile

home salesman for various entities in and around New Iberia,

Louisiana.    At the end of 1982, after his mobile home business

failed and he took personal bankruptcy, he returned to work for

Mobile Home Brokers (Luv Mobile Homes) in New Iberia.          In 1985, he

began complaining about an unpleasant odor in the mobile home

office in which he worked.1          Mrs. Guilbeau testified that the


     One of Guilbeau's diaries states:

            At the beginning of my employment at the New
            Iberia Sales Lot I brought to the manager's
            attention that there was a smell in the ...
            [o]ffice.


                                    - 2 -
mobile home was parked in a low area, and that the smell from

underneath it would seep into Guilbeau's office from an improperly

sealed air conditioning duct; she stated that it was a rotten

smell,   but   never    made   him   sick.2   The   mobile   home   had   been


                 ....

           I have been complaining ... for over a year,
           but ... did not know what this odor was or
           where it was coming from. In accordance to
           [sic] the information I have received lately
           that when particle board gets wet it releases
           ... chemicals which is called off-gasing ...
           when its [sic] hot and humid ... [and this]
           off-gasing [is] dangerous to human health.

There was evidence that new mobile homes have strong smells, from
formaldehyde, that irritate the eyes and nose.

     Two diaries, and a copy of another diary containing Mrs.
Guilbeau's handwritten additions, were admitted into evidence.
Although one of the diaries contains a cover page which includes
the statement, "I want all hereinwritten presented as evidence",
Mrs. Guilbeau testified that the diary was prepared in 1987 or
1988, for the purpose of trying to get medical help for Guilbeau,
and not for the purpose of litigation.        And, Mrs. Guilbeau
testified that unusual phrasing (for example, "Due to the extreme
buckling of said mobile home particle board flooring in said lobby
and restroom area in said Mobile Home Office, ...") was just the
way her husband talks.

     In a January 1993 minute entry, the district court stated
that, upon advice of all counsel, Guilbeau was unfit as a party
plaintiff; counsel were given 60 days to substitute a curator, or
to show cause why Guilbeau had the procedural capacity to stand
trial.   An amended minute entry conditioned the continuance on
Guilbeau's examination by a psychiatrist to determine whether he
had the physical and mental capacity to act as party plaintiff.

     That August, Henry moved to dismiss, asserting that Guilbeau
lacked the capacity to proceed. The court denied the motion on
December 22.

     On January 24, 1994 (the day the case was set for trial),
Henry moved to compel Guilbeau's testimony or, in the alternative,
for a competency hearing on whether he could testify. At a hearing
that same day, Henry's expert witness, Dr. Berger, who had examined
Guilbeau over the preceding weekend, testified that, if present and

                                     - 3 -
manufactured in 1978; the floor was rotten and buckling, and the

carpet was old and worn out.

     In August 1986, arrangements were made to repair the floor and

replace the carpet in the mobile home office.     The new carpet was

installed in the living-dining area, which served as a waiting room

for customers, part of the hallway, and in the bathroom, but not in

Guilbeau's office.

     On Thursday, August 14, two of Guilbeau's co-workers, Jonathan

Shaw and Rawlin Duplechin, removed the old carpet and particle

board subflooring, which had to be cut with a saw, and replaced the

subflooring   with   plywood.   Duplechin   testified   that   sawdust,

mildew, and mold were generated from the tearing-out operation, but

both he and Shaw testified that Guilbeau did not complain during

that phase of the repairs.      Duplechin testified that Guilbeau

stayed in his office, which was in a separate room, most of that

day, but would go outside occasionally because "it was getting too

strong, he had to get a little bit of air".3        Guilbeau's diary

reports that "[t]he smoke, sawdust and a strong smell ... got so



a witness at trial, Guilbeau probably would disrupt the trial
because he has the emotional level of an eight-year-old, is unruly,
and throws violent, explosive tantrums as soon as he is stressed.
The court apparently rejected Dr. Berger's suggestion that a
trained policeman be appointed to assist the court in keeping
Guilbeau under control, and that a psychiatrist subject him to a
major tranquilizer to prevent him from tearing the courtroom apart,
because Guilbeau did not testify at trial. Mrs. Guilbeau testified
that he was not capable of it physically or emotionally, because of
the odors in the courtroom, and because the questions would cause
him to become agitated and confused.

     Shaw testified similarly that Guilbeau was in and out of the
office while the repairs were being made.

                                - 4 -
bad that it was hard for me to breath[e] and it would burn my eyes

and nose".   Mrs. Guilbeau testified that he said the smell from the

repairs that day was strong, and burned his eyes and nose, but that

he was not sick.       Guilbeau left the office early that afternoon,

about 4:00 or 4:30 p.m.

     On August 15, Guilbeau arrived at the office around 8:00 or

8:30 a.m.    His diary reports that he immediately noticed a strong,

irritating smell, had difficulty breathing, and that his eyes,

nose, throat, and lungs were badly irritated. Later that same day,

Shaw purchased a three-and-one-half-gallon can of Henry #270 carpet

adhesive    from   a   local   supplier.4   Shaw   and   Duplechin   began

installing the new carpet that same day, around 9:30 or 10:00 a.m.5

Shaw spread the adhesive on the floor with a trowel, and Duplechin

rolled out the new carpet.         They did not wear masks or use air

bottles.    It took them an hour and a half to two and one-half hours

to install the new carpet.

     Duplechin testified that while the adhesive was being used and

afterward, the windows and doors were open to ventilate the mobile



     The sales receipt reflects that one three-and-one-half-gallon
can of Henry #170 adhesive was purchased; but Shaw testified that
he bought #270, and that the receipt was in error.            Henry
introduced another receipt from the same supplier, indicating that
#270 adhesive was purchased on February 10, 1987, but Shaw
testified that there was no confusion about which adhesive was used
to make the August 1986 repairs. Shaw testified that he read the
label, which contained no warning about dangers to human health,
and that, if the label had contained such a warning, he would have
passed it on to Guilbeau.

     Duplechin could not remember whether the carpet was installed
in the morning or afternoon; Mrs. Guilbeau testified that it was
not installed until after lunch.

                                   - 5 -
home, and that there was cross-ventilation throughout the repair

operation.    Shaw testified, however, that the doors were closed

while the carpet was being installed, and that the windows and

doors were opened after the installation was completed.            Duplechin

testified that Guilbeau was in the office while the carpet was

being installed, but went in and out to show other homes to

customers.

     Shaw    testified   that   an   air     conditioning   vent   was   under

Guilbeau's desk, and that the air conditioning system in the mobile

home recycled the air inside the mobile home.          He testified that a

substantial amount of recycled air with the odor of adhesive was

coming from the vent under Guilbeau's desk and that, at Guilbeau's

request, he blocked the outlet in Guilbeau's office after the

repairs were completed at the end of the day that Friday.6

     Shaw and Duplechin testified that the smell of the adhesive

was "strong", but that it did not make them sick.                  Duplechin

testified that Guilbeau thought the adhesive had a strong smell,

and complained that it made him sick and dizzy; but he did not

observe Guilbeau with watery eyes or having trouble breathing.

Shaw testified that Guilbeau started complaining when they began

installing the carpet, and put toilet tissue in his nostrils

because of the smell; and that Guilbeau went in and out of the

office frequently to get fresh air because the fumes made it

difficult for him to stay in the office.


     Guilbeau's diary states, however, that duct tape was applied
to seal the floor air supply duct during the late morning on August
15.

                                     - 6 -
        Guilbeau left the office between 3:30 and 4:30 p.m. on Friday,

to keep an appointment with some customers at the Lafayette sales

lot.7     Mrs. Guilbeau testified that when he got home, he was

depressed, quiet, and irritable, but said that he was all right

when she asked him if something was wrong, and did not mention

odors.

        Guilbeau returned to the office around 8:00 or 8:30 a.m. the

next day, Saturday, August 16.       Mrs. Guilbeau testified that he

told her he could smell the odors from the mobile home from his

truck, 25 feet away.     His diary states that the smell was one he

had never smelled before, and that it was "cool and burning"; that

he opened the windows and went outside; and that he could still

smell a "slight odor" when he went back inside, but it was only the

smell of new carpet.

        Guilbeau was at the office that Saturday until approximately

1:30 p.m., but had to leave because he was sick.8           His diary

reports that he experienced numerous symptoms, including sweating,

numbness of his chin and mouth, burning eyes, ears, throat, and

lungs, headache, nausea, and confusion.9      His diary reports that



     Guilbeau's diary states that Travis Knight noticed from his
facial expression that he was very depressed, but that he had not
noticed any depression until Knight mentioned it.

     Although Guilbeau's diaries state that he left the office at
1:30 p.m., Mrs. Guilbeau testified that he stayed in the office
until 3:30 or 4:00 that day.

     Guilbeau's diary reports that, after sitting at his desk for
some time, the next thing he became aware of was that it was 11:30
a.m., and he was in his truck, driving; he purchased food and drink
and returned to the mobile home office at 11:35 a.m.

                                 - 7 -
while driving away from the sales lot on his way to Lafayette, the

back of his head felt like someone was pushing on it, he felt

paralyzed and it was hard for him to drive, it felt like someone

was squeezing his brain with their hands, his mouth was dry, and he

was light-headed and weak. He called Mrs. Guilbeau from Lafayette,

told her he was sick, and asked her to meet him at home.          His diary

states that he experienced the same symptoms again while driving

home.    When they arrived at home, Guilbeau told his wife that he

felt like something was squeezing his brain and that there was

"stuff" that was all over him.

     Mrs. Guilbeau testified that Guilbeau felt a little better

when he woke up on Sunday, but continued to complain of a headache,

weakness, dizziness, light-headedness, and aching all over, as if

he had the flu.    He did not go to the office on Sunday.

     The following Monday, August 18, he went to the office, but

stayed   only   three   and   one-half   hours,   because   he   was   ill.10

Guilbeau's diary reports that he arrived at the office at 8:30

a.m., left at 11:00 a.m., returned at 12:30 p.m., left again at

1:30 p.m. to go to the doctor, and did not return to the office

that day.   Mrs. Guilbeau testified that he called and told her that

he had experienced the same symptoms of light-headedness, headache,

and confusion, and that he had gone to the doctor.          Shaw testified

that the odor was still strong on Monday, and that Guilbeau was




     His diary reports that the only odor he smelled was from the
new carpet.

                                  - 8 -
still complaining and still had tissue in his nose.11

     Joseph     Thibodeaux,     the    salesman    who   replaced   Guilbeau,

testified that the odor from the adhesive "was tough ...            rough ...

pretty bad", that it remained for a month or two, and that

customers complained about the smell, and had to leave the office

because their eyes were burning.12            Thibodeaux testified that he

tried to use Guilbeau's office for a few days, but could not

because of the smell, so he moved to a different office; that the

smell made him sick, dizzy, and caused his eyes and nose to burn;

that he took off one afternoon, but did not go to the doctor; and

that he has been fine ever since, even though he continued to work

in the mobile home for two to three months.13            Thibodeaux testified

that he had seen Guilbeau two nights prior to his testimony, and

that Guilbeau had lost weight and looked sick.14

     On Monday, August 18, Guilbeau visited Dr. Clause, who had

been treating him since 1964.         Guilbeau reported exposure to glue

two days earlier, and complained of headaches, light-headedness,

tingling sensations of the skin, and numbness in his chin.                 Dr.

Clause observed wheezing in his lungs and a red throat.             Urine and

blood   tests   were   normal   except    for     elevated   cholesterol   and


     According to Shaw, the odor continued "for a long time".

     Thibodeaux testified that the smell was from the adhesive, but
that it was exactly the same smell he had encountered in new mobile
homes, except that it was much stronger.

     Shaw testified, however, that Thibodeaux did not get sick.

     Thibodeaux testified that Guilbeau came to his house because
Thibodeaux's telephone was out of order and Guilbeau's lawyers
wanted to reach him.

                                      - 9 -
triglycerides.     Dr. Clause testified that he observed no distress,

confusion, speech or learning               impairments, or differences in

Guilbeau's behavior, that Guilbeau showed no signs of convulsions,

weakness,   tremors,     paralysis,     twitching,     unsteadiness,    reflex

abnormalities, activity changes, or lack of coordination, and that

Guilbeau    did    not   complain      of    sleep   disturbance,    narcosis,

excitability, depression, irritability, restlessness, nervousness,

delirium, hallucinations, equilibrium changes, loss of appetite,

stupor, fatigue, nerve damage, or visual disorders.

     Guilbeau did not go to the office on Tuesday, August 19, but

went back to work on Wednesday, the 20th.15 Mrs. Guilbeau testified

that he did not stay at the office all day, but went to the

hospital; he did not call her because he could not remember her

telephone number.        Guilbeau's diary states that he was at the

office from 8:30 a.m. until 4:30 p.m.            At the hospital that day,

Guilbeau was examined by Dr. Sabatier, who found decreased oxygen

in Guilbeau's blood, which he attributed to smoking; but chest x-

rays showed no evidence of organic solvents, and no traces of such

materials   were    found   in   his   blood    or   urine.   Mrs.    Guilbeau

testified that the doctors ran tests and said Guilbeau was fine,

but that he should stay away from the office for a couple of days.

She said that on Thursday and Friday, he complained about pressure

in his head, pain in a certain spot in his back, numbness in his

face, weakness, and bloating.


     His diary reports that the odor was strong when he arrived,
but that after he opened the windows and doors, there was only a
slight smell, which was not as strong as it had been in the past.

                                    - 10 -
       Guilbeau did not return to the office until Monday, August 25.

Mrs. Guilbeau testified that he went home early because he could

not take the smell, which was making him sick.          Guilbeau's diary

reports that he was at the office that day from 9:00 a.m. until

4:30 p.m., and that it was the last day he was able to go to work.

Mrs. Guilbeau testified that he was complaining about his stomach,

and she took him to see Dr. Fournet, who x-rayed his lungs and

tested his blood and urine, but found no abnormalities.

       Although Dr. Fournet prescribed Tagamet and gave Guilbeau a

cortisone    shot,   Mrs.    Guilbeau   testified   that     his   condition

worsened.    She stated that he would sit in his recliner like he was

in a daze, and would shake; she described a "pain attack" during

which Guilbeau got flushed, white around the mouth, and started

shaking and sweating.       After the attack, he could not move his arms

and legs, and said it was like everything inside him had quit

functioning.

       Mrs. Guilbeau testified that Guilbeau was not sleeping well,

and could not find his way out of bed to the bathroom, and that his

condition continued to worsen gradually for the next two years.

She testified that his symptoms include impotence, vision problems,

pain    in   his   ears,    nose,   throat,   chest,   and    back,   sleep

disturbances, pressure in his head, penile lesions, sores in his

groin area and on his buttocks, fizzy urine with red, white, and

brown crystals and "mushroom" type things that looked like cotton




                                    - 11 -
balls in it,16 white particles in his stool, sores at his hair line,

which has started to recede, seizures, and confusion.17

       Dr.    Fournet     referred        Guilbeau    to    Dr.      Wong,   a    pulmonary

specialist.        On September 4 and 5, Dr. Wong examined Guilbeau and

found a 30% loss of lung use.18

       On    October      1,     Guilbeau      saw    Dr.    Ellithorpe          at   Tulane

University; he reported that he was in his usual state of health

until August 15 when carpet was installed in his office; and that

he noticed some irritation from the carpet adhesive, which became

more   noticeable         in    the    next   several      days.       He    then     saw   an

internist,        Dr.   Nix,     who   referred      him    to   a   psychologist,          Dr.

Friedberg, who testified for Henry at trial as an expert in

clinical psychology.

       Dr. Friedberg examined Guilbeau on October 21, 1986; Guilbeau

was hospitalized at the time.                 Dr. Friedberg was unable to get a

complete history because Guilbeau was discharged from the hospital

before       he   could        complete    the    evaluation.            Dr.      Friedberg



     Henry's expert witness, Dr. Berger, testified that                                     the
crystals in Guilbeau's urine were caused by high uric acid.

     Mrs. Guilbeau testified that before the exposure, Guilbeau had
a bump on his foot, caused when he fell from a horse, but that the
bump went away after the exposure; and that Guilbeau gets lesions
when he smells smoke from a fireplace or when he is exposed to
chemicals, perfume, or shampoo. His diary contains a drawing of
his vein, and he reported that he could feel chemical deposits
moving through his veins, creating "a cool, itching, raw, burning
pain".

     Guilbeau's diary states that Dr. Wong told him that if he
wanted to get rid of his wife, that was the time to kill her,
because there was not a court in the land that would convict him in
the condition he was in.

                                           - 12 -
administered the Minnesota Multiphasic Personality Inventory (MMPI)

to Guilbeau; the results and Friedberg's analysis indicated that

Guilbeau was a somaticizer, meaning that he complained of physical

ailments     without      physical        cause.       The   MMPI     scales   for

hypochondriasis,       hysterical        components,     conversion    reactions,

depression, and psychopathic deviant (which measures impulsivity

and   poor   impulse    control)     were     elevated.      Friedberg    thought

Guilbeau's anxiety levels were very high, and that he needed some

psychological or psychiatric treatment, but Guilbeau was very

resistant.

      Friedberg testified that he had treated other toxic exposure

patients, and saw no parallels between those patients and Guilbeau;

however, he could not rule out that Guilbeau might have suffered

from organic      brain    damage    with    a     psychological    overlay.    He

expressed    no   opinion    as     to    whether     Guilbeau's    psychological

problems might be related to organic brain damage and exposure to

organic solvents.

      Dr. Rees, a psychiatrist who testified at trial as an expert

witness for Henry, first examined Guilbeau on March 18, 1987, and

saw him four more times.             Guilbeau reported that he had been

exposed to formaldehyde and carpet adhesive, and complained of

feeling very ill and very weak.              His symptoms included smelling

ether in the bathroom, seeing things that were not there, extreme

anxiety, anger, and complaints about at least eight parts of his

body; Dr. Rees was concerned that Guilbeau might go into an

uncontrollable rage.


                                         - 13 -
       Dr.   Rees   testified     that   Guilbeau    appeared   to   be    quite

distressed and was very angry with every physician who had examined

him.    He diagnosed a somaticization disorder.19           He did not think

that exposure to toxins could have caused all the symptoms that

Guilbeau was reporting, and could not have caused Guilbeau's

unusual anger at every physician he had seen.            He testified that he

was absolutely certain that Guilbeau's symptoms had nothing to do

with his exposure to adhesive, and that he was sure, as the result

of his examination, that Guilbeau did not have organic brain

damage.20

       Dr. Black, a professor of psychiatry and neurology at Tulane

Medical Center, examined Guilbeau in 1988 or 1989 and 1990.                     On

both    occasions,    Dr.    Black   conducted      extensive   psychological

testing, and found no brain damage, but found somaticizing and

histrionic personality disorders.           Dr. Black's 1989 report states

that Guilbeau's complaints are more likely than not due to a

psychiatric disorder rather than to residual effects of any alleged

toxic exposure.      His 1990 report states that Guilbeau meets the

diagnostic    criteria      for   organic   delusional    syndrome,       and   he

testified in his deposition that "organic" does not mean an organic

brain disease or any brain dysfunction.          The report concludes that




     Mrs. Guilbeau testified that Dr. Rees insulted Guilbeau, and
that Guilbeau got upset with Dr. Rees.

     Guilbeau was also seen by another psychiatrist, Dr. Covington,
who found no brain dysfunction.

                                     - 14 -
he does not feel that Guilbeau has brain damage based on available

data, but that brain damage "cannot be absolutely ruled out at this

time".

     In March 1989, Guilbeau saw Dr. Callender, who had previously

seen him in December 1986.21    Dr. Callender, who is board certified

in internal medicine, testified for the Guilbeaus at trial, as an

expert in internal medicine, neurotoxicology, and occupational

medicine.22      Guilbeau reported to Dr. Callender that he had been

exposed to glue and formaldehyde on August 15, 16, and 18, 1986,

and for one to two weeks thereafter.               His complaints included

depression, numbness, difficulty walking, pressure in the back of

his head, difficulty thinking, difficulty breathing, bloating,

headaches, sweating, weakness, shaking, a bad taste in his mouth,

chest    pain,    irritation   of    eyes    and    nose,   disorientation,



     Mrs. Guilbeau testified that, by that time, Guilbeau had begun
to be sickened by odors; that he has temper tantrums and loses all
control when he is exposed to chimney smoke; and that the odors of
cleaning fluid, new clothing, perfume, hair spray, deodorant, and
shampoo make him ill. A sign posted on the door of the Guilbeaus'
home states: "DO NOT ENTER If you are wearing the following[:]
perfume[,] hair spray[,] cologne[,] after shave[,] deodorants[,]
new clothing[,], powder[,] makeup[.]     There is a Toxic person
living in this house who is allergic to all these above products.
With your understanding, we can help him from having severe
seizures and severe multiple pain".

     Amazingly, the smoke from the one and one-half to two packs of
cigarettes he smokes each day has no adverse effect on Guilbeau;
and he is not bothered if others smoke cigarettes in his presence.
He uses a lighter with lighter fluid to light his cigarettes, but
has not complained about the smell from the lighter fluid.

     Mrs. Guilbeau was employed by Dr. Callender at the time of the
trial; she began working for him after he began treating Guilbeau.
He testified, however, that her employment had not compromised his
medical objectivity.

                                    - 15 -
irritability,    personality          change,   tingling         sensations,     fever,

tachycardia,    shortness     of      breath,   memory      loss,     ringing     ears,

blurred or double vision, balance problems, sexual dysfunction, and

confusion.      Except     for     depression,       a    raw    throat,     a   little

congestion in the lungs with some wheezing, and a slightly tender

abdomen, Dr. Callender's physical examination of Guilbeau revealed

no abnormalities. Blood and urine tests were performed, as well as

an electroencephalogram (EEG) and magnetic resonance imaging (MRI),

and all of the results were normal.

      A SPECT scan of Guilbeau's brain was administered by Dr.

Subramanian on March 26, 1990.23             The scan showed decreased blood

flow in the left frontal lobe, the left thalamus, and parts of the

right   basal   ganglia.         An    ultrasound        scan    revealed    a   20-30%

obstruction of Guilbeau's left carotid artery in May 1990.

      Based on the SPECT scan, Guilbeau's history of exposure to

Henry's    adhesive      in      the        mobile       home,     and      Guilbeau's

hypersensitivity to smells (cacosmia),24 which Callender stated is

characteristic in individuals who have been exposed to neurotoxins,

especially solvents, Dr. Callender ruled out other possible causes

for   Guilbeau's   symptoms,          and   diagnosed      severe    chronic     toxic

encephalopathy (permanent brain damage), vestibular dysfunction,


     SPECT is the acronym for single photon emission computerized
tomography, a brain imaging method which uses radiation tracers
injected into the brain through the carotid artery to produce
computer-generated color images of blood flow.

     There was testimony that "osmia" means "to smell" and "caco"
is a Greek word for "stool". Dr. Callender referred to an article
defining cacosmia as nausea, headaches, and subjective distress in
individuals exposed to neutral environmental odors.

                                       - 16 -
and thalamic sensory syndrome, caused by exposure to the adhesive.25



     Guilbeau   was    seen    by    Dr.     Lisa   Morrow,   a   Pittsburgh

psychologist, in July 1989.26         Guilbeau reported to her that he

smelled a strange, cool, burning odor emanating from an air vent

underneath his desk on Saturday, August 16, 1986; that he had pain

in his left wrist and sometimes in his right arm and shoulders;

that smells such as perfumes burn his nose, make him weak and

dizzy, and cause pressure in his head; that he has headaches at the

same time every day; that he is often tired and does not sleep more

than two to three hours a night; that he has a 30% loss in his

lungs; that he has pains in his stomach and elsewhere 17-18 times

a day; and that he suffered from nervousness, itching, sweating,

dizziness, shaking, and hallucinations.

     Dr. Morrow conducted tests, on which Guilbeau had high scores

for somatic preoccupation, depression, hysteria, and anxiety.27

Based on her examination and the history and symptoms reported to

her by   Guilbeau,    Dr.   Morrow   opined    that   Guilbeau    suffered   a

psychological injury or psychiatric disorder as the result of his



     Dr. Callender testified that vestibular dysfunction was
related to Guilbeau's symptoms of dizziness and panic attacks; and
that thalamic syndrome is equivalent to sensory dysfunction,
including hallucinations.

     Dr. Morrow testified that she works with Dr. Callender, whom
she met in 1988, and that Dr. Callender has referred patients to
her, 18 of whom she is using in her research on persons who have
been exposed to solvents.

     She testified that she did not test for secondary gain desire,
but that it was a possibility.

                                    - 17 -
exposure to solvents in the adhesive.      She testified that she

focused on the adhesive because of Guilbeau's sensitivity to other

odors which, based on her experience, could have been caused only

by solvent exposure.

     Dr. Callender referred Guilbeau to Dr. Harper, a neurologist,

who testified at trial as an expert in pain management, neurology,

psychopharmacology, and addiction medicine.   Dr. Harper testified

that Guilbeau described the repairs at the mobile home and reported

that he started having problems on August 14, 1986; he complained

of chemicals affecting his brain; pain, panic, and scare attacks;

and visual problems; and he reported a major behavioral change,

from being a successful salesman before the exposure to being

ineffectual and depressed afterward.

     Dr. Harper made no abnormal physical findings, but testified

that Guilbeau complained of sensitivity to odors (cacosmia); he

testified that cacosmia is fairly rare, and that he has seen it

only in persons with a history of exposure to chemicals.    Harper

testified that Guilbeau had a variety of interesting complaints

that were complicated to interpret.28 Harper ruled out somatization

disorder because there was a physical explanation for Guilbeau's


     Harper testified that Guilbeau reported a lot of symptoms that
doctors would consider to be fairly impossible: a feeling of a
chemical flowing into his brain from his neck; a cool, numb,
itching feeling, then burning of the neck, and then a pain in his
head; and a feeling that his brain was twisting inside. Harper
testified further that Guilbeau reported that he could smell
chemicals coming out of his body at times, and that Mrs. Guilbeau
agreed that she could smell them, too; that he experienced swelling
in his left index finger, which traveled up into his forearm; and
that his spells could be set off by different smells or particular
television commercials.

                              - 18 -
physical complaints, and concurred in Callender's diagnosis, based

on   Guilbeau's   description   of   his   history   of   exposure   to   the

adhesive, the symptoms he reported after the exposure, and the

SPECT scan of his brain, which showed abnormal areas of decreased

circulation in parts of his brain.

      Henry's expert, Dr. Berger, examined Guilbeau the weekend

before the trial in January 1994.           He testified that he found

chronic lung disease, clubbing of the fingernails (a sign of

advanced emphysema and bronchitis), gastro-intestinal disease,

bloating, poor circulation, and an irregular heart beat (a sign of

early atherosclerosis).29       He performed neurological tests, and

testified that the results clearly showed that Guilbeau has no

brain dysfunction, but has a personality problem of using tantrums

and exaggerating his regular conditions to manipulate people.

      Mrs. Guilbeau testified that, other than problems with his

sinuses and surgery for a dislocated knee, Guilbeau had no serious

health problems, seizures, or allergies prior to August 1986; and

that, before the mobile home repairs, Guilbeau behaved normally,

and she and Guilbeau were happy and had a very good relationship;

but afterward, he has been scared, depressed, aggravated, and




     Dr. Berger testified that he observed some malingering when
Guilbeau "made believe" his legs were paralyzed, fell off a chair,
and called it an attack or some kind of brain seizure; that
Guilbeau tried to fake a reaction to one of the tests of his
reflexes; and that Guilbeau was trying to cover up his knowledge of
his blood sugar problem by refusing to eat before a urine test, and
then refusing to provide a urine sample the next morning after he
had eaten breakfast.

                                  - 19 -
angry, and has temper tantrums.30 There was evidence, however, that

Guilbeau attempted suicide in 1969, when he took an overdose of

sleeping pills; he was honorably discharged from the Army after

serving two and one-half months, because of a knee problem, but the

discharge was authorized by a psychiatrist; he had complained about

nervousness   and   anxiety   as   far   back   as   1972,   and   had   been

prescribed tranquilizers;31 he is a heavy smoker, having smoked from

one and one-half to four packs of unfiltered cigarettes a day for

over 30 years, and suffers from chronic lung disease, frequent

upper respiratory infections, bronchitis, and wheezing, dating back

to 1964;32 his blood sugar was high in 1971 and 1984; he had high

triglycerides, high cholesterol, and high uric acid; he had been



     Duplechin testified that, before he was exposed to the
adhesive, Guilbeau was never sick and never complained, but that
after the carpet was installed, Guilbeau said that he felt dizzy at
times; and when he saw Guilbeau about a year before the case was
tried in January 1994, Guilbeau looked bad and had lost a lot of
weight.    Shaw testified similarly that before the exposure,
Guilbeau was healthy, fun to be around, courteous, and humorous;
that he was not a chronic complainer; that he had never seen him
have temper tantrums, fainting spells, or dizziness; but that when
he saw Guilbeau about two years before the trial, he could not
believe it was he because he looked so bad and had lost so much
weight. Thibodeaux testified that before August 1986, Guilbeau was
a top-notch salesman who had a good personality, but that afterward
he looked "like death warmed over" and did not have "the old get-
up-and-go". Leonard Brown, a former co-worker, testified similarly
that Guilbeau had nothing wrong with him before the exposure, but
that Guilbeau told him about trouble with his head, dizziness, and
lack of coordination after the exposure.

     Dr. Clause, who prescribed the tranquilizers, testified that
he did not consider Guilbeau to be a chronically nervous or anxious
person; and saw no sign in 28 years that he was suffering from a
psychiatric disorder.

     Mrs. Guilbeau testified that Guilbeau's cigarettes cost about
$90 per month.

                                   - 20 -
treated     for    rectal    bleeding      and   for    prostatitis      on   several

occasions; he was treated for impotence in 1984; he suffered from

gastritis; he went to a doctor in 1976 after claiming to have been

nearly struck by lightning;33 and in 1974 he went to a hospital

emergency room complaining of toxic exposure to rice fumigation,

and   was    diagnosed       as   having     a   possible     allergic     reaction.

(Contrary     to    the     dissent's      suggestion,      by   summarizing     this

evidence, aspersions are not cast on Guilbeau's sanity, nor are

improper inferences drawn.)

      On August 14, 1987, the Guilbeaus filed suit against Henry and

others, alleging that, in August 1986, when the new sub-flooring

and carpet were installed in the mobile home where Guilbeau worked,

he became ill after being exposed to formaldehyde gas released from

particle board flooring, which synergistically combined with toxic

fumes   emitted      from    carpet     adhesive       manufactured   by      Henry.34

Eventually all of the defendants except Henry were dismissed, and

the case finally proceeded to trial in January 1994 on its 13th

setting, with the Guilbeaus being represented by their third set of

lawyers since suit was filed.35


     Mrs. Guilbeau testified that Guilbeau told her that the
lightning episode felt like he was glued down, and snapped his
lower back.

     The complaint was amended to add additional defendants
(manufacturers of formaldehyde products and their insurers) in
March 1988, and again in January 1990.

      The Guilbeaus are represented by different counsel on appeal.

     In a motion to dismiss filed in September 1993, Henry stated
that, before the fall of 1992, the Guilbeaus agreed to settle with
Henry for a nominal amount, but later reneged. At a hearing on

                                        - 21 -
     At trial, the district court denied Henry's motions for

judgment as a matter of law, as discussed infra.              In response to

interrogatories, the jury found that Henry's adhesive was defective

because it was unreasonably dangerous for normal use or because it

failed to include an adequate warning; and that the defective

condition   of   the   adhesive   was   the   legal   cause   of   Guilbeau's

injuries.    It awarded $2,000,000 to Guilbeau and $900,000 to Mrs.

Guilbeau.

     The    district   court   denied   Henry's   post-trial       motion   for

judgment as a matter of law or, in the alternative, for a new

trial; but found that the interrogatory regarding Mrs. Guilbeau's

damages was erroneous as a matter of law because, although her only

claim was for loss of consortium, it allowed the jury to award

damages to her for many of the same types awarded her husband.              The

court concluded that the maximum amount that properly could have

been awarded for loss of consortium was $50,000; it denied Henry's

motion for new trial on the issue of loss of consortium conditioned

on Mrs. Guilbeau's acceptance of the remittitur.              The remittitur

was agreed to.




December 13, 1993, the district court announced that it was going
to dismiss the case, because the Guilbeaus' attorneys were not
prepared to go to trial, which was set for that day. The court
recalled the dismissal, however, to avoid penalizing the Guilbeaus
for their counsel's conduct. However, the court ordered one of the
Guilbeaus' attorneys to pay $11,186 to Henry as sanctions, to cover
Henry's expenses in preparing for trial for the December setting.

                                  - 22 -
                                     II.

     Henry contends that the district court erred (1) by denying it

judgment as a matter of law, in light of the absence of scientific

evidence    that   the   adhesive    was     either    defective    or   caused

Guilbeau's alleged injury; and (2) by denying it a new trial,

because the Guilbeaus' trial counsel engaged in improper trial

conduct and made improper closing arguments to confuse and inflame

the jury.    In addition to contesting the issues raised by Henry,

the Guilbeaus assert that, even if the evidence were insufficient,

the judgment should be affirmed because the claimed erroneously

excluded evidence is sufficient; that the remittitur should be

reversed; and that the district court applied an erroneous rate and

date of accrual in awarding prejudgment interest. The Stevens firm

contends that the court erred by failing to award attorneys' fees

to it (any recovery by that firm is contingent on judgment being

awarded the Guilbeaus); the Guilbeaus respond that the firm is not

entitled to any recovery.

     Before reaching whether judgment as a matter of law should

have been granted, whether the issue was preserved in district

court must be determined.

                                     A.

     The    Guilbeaus    claim   that     Henry    failed   to   preserve    the

sufficiency of the evidence question.             They maintain that the only

ground stated by Henry in seeking judgment as a matter of law was

on "unreasonable dangerousness" only as to the failure to warn

theory of    liability,    and   that     Henry    failed   to   challenge   the


                                    - 23 -
evidence of exposure, other theories of defect, or causation.

     At the conclusion of the Guilbeaus' case-in-chief, Henry moved

for judgment as a matter of law, stating:

          [U]nder Federal Rule 50, I'll move for
          judgment as a matter of law on the issues of
          unreasonably dangerous [sic]. There's been no
          showing by plaintiffs that this product is
          unreasonably dangerous, and there's been no
          showing by these plaintiffs that this product
          should have had a warning when it was
          manufactured in 1986 or ... when the material
          safety data sheet was promulgated in 1985;
          you've heard no showing from the plaintiffs on
          those issues. This has to do with a product
          that was manufactured and distributed in early
          1986 and used by the consumer in the eighth
          month of 1986.     You have no demonstration
          either in fact or in law as to those issues,
          and under Rule 50 I move for judgment as a
          matter of law on those grounds. May I add,
          Your Honor, ... that the expert which they
          propounded on all of those issues, by his own
          admission, only became an expert on this in
          1990, four years after the product was
          manufactured.

     The Guilbeaus responded that there was evidence from which the

jury could find that the product was defective because of the

absence of the warning, and stated that their expert

          also expressed the opinion that it should not
          have been manufactured with pentachlorophenol
          and that it shouldn't have had -- it could
          have    been    manufactured     without    the
          pentachlorophenol,           because       all
          pentachlorophenol did, a very dangerous,
          highly dangerous chemical, was to extend the
          shelf life of the product.     So, we've got a
          real   fact   issue   on  those   two   issues,
          manufacturing    defect  which   rendered   the
          product unreasonably dangerous and failure to
          warn which rendered the product unreasonably
          dangerous. We did also mention the failure to
          test.

(Emphasis added.)


                              - 24 -
     The court took the motion under advisement "without prejudice

to the rights of either party to bring a similar motion at the end

of the evidence".        Although Henry's renewal of the motion is not

transcribed, a minute entry reflects that the court denied Henry's

motion, at the close of all the evidence, re-urging its motion for

judgment as a matter of law.

     A motion for judgment as a matter of law "may be made at any

time before submission of the case to the jury" and "shall specify

... the law and the facts on which the moving party is entitled to

the judgment".     FED. R. CIV. P. 50(a)(2).          The purpose of that

requirement "is to assure the responding party an opportunity to

cure any deficiency in that party's proof that may have been

overlooked until called to the party's attention by a late motion

for judgment". FED. R. CIV. P. 50, advisory's committee's note (1991

amendment); see also MacArthur v. University of Tex. Health Center,

45 F.3d 890, 897 (5th Cir. 1995) (Rule 50(b) "serves two basic

purposes:   to enable the trial court to re-examine the sufficiency

of the evidence as a matter of law if, after verdict, the court

must address a motion for judgment as a matter of law, and to alert

the opposing party to the insufficiency of his case before being

submitted to the jury").

     Although Henry's motion could (and should) have been more

specific, it was adequate, inter alia, to preserve the issue of

sufficiency   of   the    evidence    of   product   defect.   Despite   the

Guilbeaus' protests to the contrary, they were not prejudiced or

"sandbagged" by Henry's failure to articulate with more precision


                                     - 25 -
the grounds for the motion.      Although the Guilbeaus characterize

this as a failure to warn case, that issue was not the most

prominent one at trial; by far, the bulk of the evidence related to

defect and causation.    Review of the entire record leaves no doubt

that the most significant issues were whether Henry's product was

capable of causing, and did in fact cause, the alleged injuries.

As the court stated at a pre-trial hearing on December 13, 1993,

"[t]here's really one issue in this case and that's all; it's

cause". The court reiterated that fact on the eighth day of trial,

in the midst of Henry's case:    "That's what this lawsuit is, to see

whether this [adhesive] or some other thing that was present that

brought this result to Mr. Guilbeau."

     Moreover,   as     shown    by     his   quoted      comments   about

pentachlorophenol in responding to the motion, the Guilbeaus'

counsel demonstrated that he knew exactly on what grounds the

motion was based.     But, especially, this is reflected also by the

fact that earlier, during the Guilbeaus' case-in-chief, their

counsel inquired of Dr. Callender: if the jury was asked to

determine   whether    the   product    was   defective    ("unreasonably

dangerous"), was it because it contained pentachlorophenol?            Dr.

Callender responded in the affirmative. The Guilbeaus' counsel was

fully aware of the bases for the motion.

                                   B.

     Because Henry preserved its challenge to the sufficiency of

the evidence, the denial of its motion for judgment as a matter of

law is reviewed under the well-known standard from Boeing Co. v.


                                 - 26 -
Shipman, 411 F.2d 365 (5th Cir. 1969) (en banc):

                 On motions for directed verdict and for
            judgment notwithstanding the verdict the Court
            should consider all of the evidence -- not
            just that evidence which supports the non-
            mover's case -- but in the light and with all
            reasonable inferences most favorable to the
            party opposed to the motion. If the facts and
            inferences     point     so   strongly     and
            overwhelmingly in favor of one party that the
            Court believes that reasonable men could not
            arrive at a contrary verdict, granting of the
            motions is proper.     On the other hand, if
            there is substantial evidence opposed to the
            motions, that is, evidence of such quality and
            weight that reasonable and fair-minded men in
            the exercise of impartial judgment might reach
            different conclusions, the motions should be
            denied, and the case submitted to the jury. A
            mere scintilla of evidence is insufficient to
            present a question for the jury.... However,
            it is the function of the jury as the
            traditional finder of the facts, and not the
            Court, to weigh conflicting evidence and
            inferences, and determine the credibility of
            witnesses.

Id. at 374-75.36

     This    diversity   case,   to   which   Louisiana   law   applies,

apparently was presented to the jury solely on a strict products



     As stated, this standard requires review of all of the
evidence that was before the jury.          Excerpts from several
depositions were read to the jury; in some instances, the excerpts
were transcribed, but in others they were not. Counsel for both
sides apparently were oblivious to that fact; although they stated
where reading began, they frequently did not state where it stopped
before skipping to the next excerpt. In some instances, this might
preclude review of the sufficiency of the evidence. In this case,
it does not, because the entire depositions from which excerpts
were read were admitted into evidence, although not given to the
jury during their deliberations.      These depositions have been
reviewed; even if read to the jury in their entirety, they do not
contain sufficient admissible evidence to support the verdict.
None of the deponents were expert witnesses, and none of the
depositions at issue contain any testimony about the decisive
factual dispute -- pentachlorophenol and sodium pentachlorophenate.

                                 - 27 -
liability theory, both parties having agreed to omit negligence and

comparative negligence instructions.37     This case was commenced

prior to the effective date of the Louisiana Products Liability Act

of 1988, La. Rev. Stat. §§ 9:2800.51-2800.59 (effective September

1, 1988).   To recover from a manufacturer under that theory, the

applicable Louisiana law required the plaintiffs to "prove (1) that

the injury or damage resulted from the condition of the product;

(2) that the condition made the product unreasonably dangerous to

normal use; and (3) that the condition existed at the time the

product left the control of the manufacturer or supplier". Bell v.

Jet Wheel Blast, 462 So. 2d 166, 168 (La. 1985); see also Halphen

v. Johns-Manville Sales Corp., 484 So. 2d 110, 113 (La. 1986).

     "An essential element of a plaintiff's case ... is proof that

the defendant's product was unreasonably dangerous to normal use".

Halphen, 484 So. 2d at 113.   "A defective product is one that is

`unreasonably dangerous to normal use'". Bloxom v. Bloxom, 494 So.

2d 1297, 1302 (La. App. 2d Cir. 1986) (quoting Weber v. Fidelity &

Casualty Ins. Co. of N.Y., 259 La. 599, 250 So. 2d 754, 755 (La.

1971)), aff'd, 512 So.2d 839 (La. 1987).    "`Normal use' is a term

of art that includes all intended uses, as well as all foreseeable

uses and misuses of the product".      Bloxom v. Bloxom, 512 So. 2d

839, 843 (La. 1987).   Obviously, if a product is not unreasonably

dangerous, there is no need to address causation.      (The dissent

concludes that the evidence is sufficient to support a finding that

Henry's adhesive caused Guilbeau's alleged injuries, and that the


     The charge was not transcribed and is not in the record.

                              - 28 -
adhesive was unreasonably dangerous because Henry failed to warn

about the danger posed by organic solvents.               Because there is

insufficient evidence that the organic solvents made the adhesive

defective, it is unnecessary to address causation or the lack of a

warning.    In any event, the insufficient proof of causation in

regard to the organic solvents is discussed infra.)

       Henry contends that the Guilbeaus failed to prove that the

adhesive was defective because (1) their experts' opinions were

based on the presence in the adhesive of chemicals that it did not

contain; and (2) Guilbeau's alleged reaction is idiosyncratic,

because, although the adhesive at issue has been manufactured and

sold for 20 years, no one but Guilbeau has ever claimed to have

been injured by it.

                                     1.

       Addressed first is whether the product was defective because

it contained pentachlorophenol and, then, whether organic solvents

are a basis for finding a defect.

                                     a.

       Henry asserts that the evidence is insufficient to prove that

the product was defective, because the Guilbeaus' expert witnesses'

opinions are based on the erroneous conclusion that the adhesive

was defective because it contained pentachlorophenol, when it

instead contained sodium pentachlorophenate. The Guilbeaus counter

that    Henry's   witnesses    admitted     that   the   product   contained

pentachlorophenol.     This response is facially correct; but, as

discussed   infra,   that     evidence    is   insufficient   to   support   a


                                   - 29 -
conclusion     that      the   adhesive   contained      pentachlorophenol.

Moreover, as also discussed infra, the Guilbeaus failed to present

any competent evidence that pentachlorophenol is a form of sodium

pentachlorophenate, that sodium pentachlorophenate has the same

toxic   properties        as    pentachlorophenol,       or     that   sodium

pentachlorophenate is volatile.

     Dr. Reddy, the director of the laboratory for Chemtex, which

analyzed samples of the adhesive, testified for the Guilbeaus as an

expert witness in industrial hygiene and chemistry.38            He testified

that two samples were tested:       a one-gallon metal can, and a three-

and-one-half-gallon plastic container.        Previous testimony by Mrs.

Guilbeau     and   the    co-workers   who   installed    the    new   carpet

established that the three-and-one-half-gallon plastic container

was the one that contained the adhesive used to install the carpet

in the mobile home.39 The Guilbeaus' counsel admitted that the one-


     The samples were picked up by The Subra Company from one of
the Guilbeaus' attorneys on September 10, 1990, approximately four
years after the incident in issue. Dr. Subra testified that her
company did not have the instrumentation to perform the analysis,
so she sent the samples to Chemtex.

     On cross-examination, Shaw testified that Mrs. Guilbeau
obtained the three-and-one-half-gallon container of adhesive
possibly about two years after it was used in August 1986 to
install the carpet. After the noon recess, however, during which
the Guilbeaus' counsel asked Shaw about the circumstances under
which the container was given to Mrs. Guilbeau, Shaw testified on
redirect that he was mistaken about the date, and that he had given
the container to Mrs. Guilbeau in September 1986; he said that he
remembered her saying that Dr. Wong wanted the container so that he
could analyze its contents. (Counsel's lunch hour discussion with
(some might say coaching of) this witness is a typical example of
the numerous problems arising out of the conduct of counsel
throughout the trial.) Mrs. Guilbeau testified that, about two
weeks after the alleged exposure, Dr. Wong asked her to bring the
container of adhesive; that Shaw gave her the container of

                                   - 30 -
gallon can of adhesive was newer than the three-and-one-half-gallon

container, apparently having been purchased shortly before the

testing which was conducted in September 1990.

     According to Dr. Reddy, both samples were tested for 40

different volatile organic compounds; but, pentachlorophenol was

not among the items for which the samples were tested.           Significant

amounts of four of the compounds tested for were found in the

three-and-one-half-gallon     container:       ethylbenzene,       methylene

chloride, xylene, and 2-Butanone (methyl ethyl ketone).             The one-

gallon   can   contained   significant    amounts   of   those    same   four

compounds, as well as toluene and trichloroethane.               Toluene and

trichloroethane were not detected in the three-and-one-half-gallon

container; the laboratory did not test it for toluene.                   Reddy

testified that all of these compounds are found in gasoline and

most petroleum distillates.

     In their case-in-chief, the Guilbeaus presented the deposition

testimony of Lawrence Balling, Henry's technical director.            A list

of ingredients produced by Balling at that deposition was admitted

into evidence; it shows that #270 adhesive contains 45-55% water,

2-8% petroleum distillate; 30-40% synthetic rubber/resin binder,

15-20% clay, 1-3% soap, 0.2% pentachlorophenate, and a trace of

ammonia. (The record does not support the dissent's statement that



adhesive, and she brought it to Dr. Wong; that, after the visit,
Dr. Wong did not want the adhesive; that the container was locked
in the shed at her home until she took it to one of their lawyers,
who had it tested; and that the container was later taken to their
next lawyer. Guilbeau's diary reports that Dr. Wong examined him
on September 4 and 5, 1986.

                                 - 31 -
"Henry refused to disclose the glue's ingredients until midway

through trial".       It reflects, instead, that the Guilbeaus' trial

counsel were well aware that Henry had been willing to produce the

formula for the adhesive, with an appropriate protective order,

since 1989. It was not until mid-trial that the Guilbeaus' counsel

requested the formula pursuant to a protective order.)

       When the Guilbeaus' counsel first asked their expert, Dr.

Callender, to identify the ingredients in the adhesive, he referred

to the material safety data sheet and stated correctly that it

contained "sodium pentachlorophenate".40            Counsel then asked, "Is

that   what   is    properly   known     as   P.C.P.,   pentachlorophenol?"41

Callender responded, "Well, there's -- using initials can be

confusing,         because     there's        --   pentachloro    --    it's

pentachlorophenol.       It's a form of pentachlorophenol".42      From that


     Dr. Callender was board certified in internal medicine. When
he first saw Guilbeau, he operated a walk-in clinic. He testified
that he became a toxicologist, and stopped holding himself out to
the public as a walk-in clinic, two or three years prior to the
January 1994 trial.    Dr. Callender conceded that he was not a
chemist or industrial hygienist, and he was not tendered as an
expert in either of those fields. Over Henry's objection to Dr.
Callender testifying as an expert in any field other than internal
medicine, the district court accepted him as an expert in that
field as well as neurotoxicology and occupational medicine.

      "PCP" is the recognized abbreviation for phencyclidine
hydrochloride, a controlled substance which causes hallucinations
and serious psychological disturbances. R. SLOANE, THE SLOANE-DORLAND
ANNOTATED MEDICAL LEGAL DICTIONARY 545 (1987). However, plaintiffs'
exhibit 100, excerpts from a book on neurotoxicity, uses "PCP" as
the abbreviation for pentachlorophenol; and so does an exhibit
attached to Henry's reply brief.

     Perhaps because he is not a chemist, Dr. Callender never
explained   the    basis   for   his   statement    that   sodium
pentachlorophenate is a form of pentachlorophenol, nor did he
testify about any of the characteristics or toxic properties of

                                    - 32 -
point   through   the     conclusion   of   his     testimony   on   direct

examination, Dr. Callender and the Guilbeaus' counsel continued to

refer to the ingredient, inaccurately, as "pentachlorophenol".

Callender     testified     at   length     about     the   toxicity     of

pentachlorophenol, its capacity to cause brain damage and other

symptoms, and the effects of synergism when pentachlorophenol is

added to solvents such as those detected in the samples of Henry's

adhesive.

     When asked whether the adhesive could be used safely "in an

enclosed situation like this ... mobile home", Dr. Callender

responded that it could not, because pentachlorophenol lasts a long

time, and is very toxic; speculated that it probably also contained

dioxin, because the method used to produce pentachlorophenol at the

time usually resulted in a substantial amount of contamination from

dioxins;43 and testified that the adhesive should have contained a

warning label including the following statement:

            [T]his product contains volatile organic
            compounds,        chemical        solvents,
            pentachlorophenol and associated contaminants
            such as dioxins and difurans. These chemicals
            and solvents can be hazardous to human health.


sodium pentachlorophenate.

     The Guilbeaus' counsel interrupted Dr. Callender at this
point, and got him to agree that dioxin is "the chemical that was
in the Agent Orange that we hear about".        Dr. Callender then
testified that "dioxin is probably the most toxic compound known,
and it's very often present in pentachlorophenol in amounts up to
20, 25 percent depending on the way it was produced, unless you're
dealing with a very special production where they purify it". The
Guilbeaus produced no evidence that sodium pentachlorophenate has
ever been contaminated by dioxins or any other substance; this line
of questioning is yet another example of the egregious conduct by
the Guilbeaus' trial counsel.

                                 - 33 -
            The contaminants found in commercial grade
            pentachlorophenols is [sic] considered to be
            extremely toxic in very small amounts....

Dr. Callender opined that "[p]entachlorophenol is a major actor in

the toxicity of this product"; and, as noted earlier, that the

product   was    unreasonably   dangerous   and   defective   because   it

contained pentachlorophenol:

            Q.   ... If the jury would be asked about ...
            whether or not the product was unreasonably
            dangerous   as   manufactured   and   defining
            unreasonably dangerous as being a danger
            that's basically unreasonable, what would your
            opinion be?

            A.    My opinion, that it would be --

            Q.    With the pentachlorophenol in it.

            A.   With the pentachlorophenol, that the
            danger would be pretty much unavoidable, but
            it's unreasonable.

                  ....

            Q    .... If the jury is asked whether or not
            the product is defective because it contains -
            - because it's unreasonably dangerous and
            describes unreasonably dangerous as some
            defect that's unreasonable and could be
            eliminated   and   the  product   still   have
            usability -- I believe you said your opinion
            is that it is defective because it contains
            pentachlorophenol; is that correct?

            A.    Right.

This testimony demonstrates undeniably that the whole thrust of the

Guilbeaus' theory was based on their incorrect claim that the

adhesive contained pentachlorophenol.        In expressing his opinion

that the product was unreasonably dangerous and defective, Dr.

Callender    never    mentioned   organic    solvents   or    any   other

ingredients, only pentachlorophenol.

                                  - 34 -
     On        cross-examination,           Dr.      Callender       testified        that

pentachlorophenol was the most dangerous component of the adhesive.

Henry also cross-examined him about a 1991 published article

reporting on a study by Dr. Callender in which Guilbeau was one of

the subjects, and in which Dr. Callender described a "[o]ne year

exposure       to   two    levels      of     formaldehyde        and     phenol      from

particleboard. 1986, acute high level of occupational exposure for

several workdays to strong fumes of formaldehyde, phenol, and glue

containing          tetrachlorophenol,               dichlorophenol,            ammonia,

pentachlorophenol, methanol, petroleum distillates, ethyl benzene,

methylene chloride, xylene, methyl ethyl ketone, toluene".                            Dr.

Callender acknowledged that some of the chemicals listed in the

article were not in the adhesive, but were typically found in

pentachlorophenol         and     petroleum         distillates,        based    on    his

consultation with a toxicologist.

     Henry called Balling as a witness. Balling testified that the

petroleum      distillate,      or    solvent,      is    ordinary      paint   thinner,

commercially available on store shelves in 1986; and that each

gallon    of    adhesive    contains        about    a   cupful   of     solvent.       He

testified that the product contains less than two tenths of one

percent of sodium pentachlorophenate, a preservative used to kill

bacteria       in   the   water      and   prolong       shelf   life;    that     sodium

pentachlorophenate is not volatile and does not evaporate; and that

although the amount used in the adhesive was below the level

required to be disclosed on the material safety data sheet (MSDS)

in 1986, Henry reported both petroleum distillates and sodium


                                           - 35 -
pentachlorophenate on its 1985 MSDS.

     Despite Balling's testimony, and the MSDS, which listed sodium

pentachlorophenate, not pentachlorophenol, as an ingredient, the

Guilbeaus'      counsel    repeatedly           asked        questions        about

pentachlorophenol during cross-examination of Balling, at times

referring to it as "PCP".          At times during cross-examination,

Balling was careful to distinguish between the two substances, and

did not allow himself to be misled by the Guilbeaus' counsel's

persistent references to pentachlorophenol.

     For example, one of the first questions on cross was, "...

would you agree with me that it was not necessary to include the

pentachlorophenol    ...   in   order     for    it     to   be     an    effective

adhesive?"; Balling replied, "It would have been an effective

adhesive without the sodium pentachlorophenate, but it would not

have good shelf life". When asked whether Henry bought laboratory-

purified pentachlorophenol or the technical grade, Balling replied,

"... I couldn't tell you what grade we bought....                   We bought the

chemical sodium pentachlorophenate".            And, when asked if he was

aware   that   pentachlorophenol    was     contaminated       by    dioxins,    he

testified that he was "not aware of the fact that the sodium

pentachlorophenate was contaminated with dioxins".                       When asked

whether he was aware that pentachlorophenol becomes many times more

hazardous and much more readily absorbed if it is in the presence

of an organic solvent, he replied, "Yes, I do know that; but the

sodium liminal, it's not a problem".             When questioned about the

volatility of pentachlorophenol when dissolved in organic solvents,


                                   - 36 -
Balling testified that sodium pentachlorophenate was soluble in

water, and that it would remain if the water evaporated.              Balling

testified   unequivocally      that    sodium   pentachlorophenate    is   not

volatile    when   dissolved    in     water.     When   questioned    about

pentachlorophenol inhalation studies resulting in injuries and

deaths, Balling replied, "No, I'm not aware of that, and we put the

sodium pentachlorophenate in there".

     At other times, however, Balling seemed oblivious to the

distinction,   and   failed     to    correct   the   Guilbeaus'   counsel's

persistent references to pentachlorophenol.              For example, when

asked whether "pentachlorophenol" has been found to be a hazardous

substance, he replied, "It is in the hazardous substance section of

the M.S.D.S.    I am just aware that it is hazardous in the amounts

of two-tenths of a percent or over."44




     When asked whether Henry conducted any tests "to determine
what was contained in the pentachlorophenol that y'all purposely
dumped into the glue to extend its shelf life", he replied:

            We used an amount that wasn't required even to
            be put on an M.S.D.S., so I didn't really look
            into it any further than that. And I'm sure
            when the M.S.D.S. ... was set up, I'm sure if
            there were contaminants in it, they were taken
            into consideration.     Maybe that's why the
            figure was so low.

When the Guilbeaus' counsel asked whether a list of components,
including "ethylene benzene", methylene chloride, toluene,
"trichlorethylene",    xylene,    MEK,    pentachlorophenol,    and
styrenebutadiene, were in the product, Balling replied "yes",
without distinguishing between the components he had previously
testified were in the product and those which he had testified were
not in it. Later, counsel asked: "Now, you have also said that
pentachlorophenol was in there; right?" Balling replied, "[y]es".

                                      - 37 -
       The Guilbeaus' expert chemist, Dr. Subra, was allowed to be

called as a rebuttal witness during the middle of the defense's

case-in-chief; the Guilbeaus' counsel stated that it was for the

sole purpose of rebutting testimony "on the volatility of PCP".

But,    Dr.   Subra    testified     solely    about    the    volatility     of

pentachlorophenol when used as a wood preservative; she did not

testify    about     sodium   pentachlorophenate.            She    opined   that

pentachlorophenol, which the Guilbeaus' counsel called "PCP", is

volatile, and would be more likely to go into the air if mixed with

volatile chemicals in the adhesive than by itself; and that it was

more toxic when combined with other chemicals than when considered

separately.

       Considering Balling's testimony in its entirety, and in light

of all the other evidence, including the MSDS and other exhibits,

the     Guilbeaus'      contention      that    Balling        admitted      that

pentachlorophenol was in the product is unwarranted. True, Balling

was at times careless, failing to correct the Guilbeaus' attorney

every time counsel referred to pentachlorophenol as an ingredient

of the adhesive.      And, Henry must shoulder some of the blame.             Not

only did its counsel fail to object to the numerous references to

pentachlorophenol; it also did not conduct redirect examination of

Balling, in which it could have cleared up the discrepancies.                 (In

any     event,     failure    to     object    to      use     of     the    term

"pentachlorophenol", for which the dissent asserts Henry could not

pass plain error muster, is different from relying for defect on an

ingredient that was not in the product.)


                                     - 38 -
      But, the Guilbeaus' trial counsel must bear the lion's share

of the responsibility, because their questions consistently were

about pentachlorophenol, even though the MSDS stated that the

product contained sodium pentachlorophenate, not pentachlorophenol,

and Balling had testified on direct examination that the product

contained sodium pentachlorophenate.         Whether counsel acted out of

ignorance, or in an effort to mislead the jury and trick Balling

(it certainly appears to be the latter) is unknown; but it makes no

difference because, irrespective of their motive, the questions,

which assumed a fact that was not in evidence, are not evidence.

      In any event, the gist of Balling's testimony is clear when

considered in the proper context: the adhesive contained sodium

pentachlorophenate. This conclusion is reinforced by the testimony

of Henry's expert witness, Dr. Berger, who was accepted as an

expert in environmental health, with sub-specialties in chemistry,

industrial   hygiene,   toxicology,     pathology,    general    medicine,

psychiatry, neuroscience, and occupational medicine.

      Although Dr. Berger's testimony on direct examination contains

several references to pentachlorophenol, on redirect he cleared up

any   possible   confusion   about   which    substance   was   in   Henry's

adhesive:

            Q.   .... Have you done some research in the
            past on sodium pentachlorophenate?

            A.   Sure.    First of all, we heard some
            testimony about pentachlorophenol. That's not
            in this case.       It's the salt, sodium
            pentachlorophenate.      It's   a  completely
            different compound. It's a non-volatile salt.
            I have the MSDS from the people who made it,
            their own analytical chemists, saying that

                                 - 39 -
            it's perfectly inert and has no vapor
            pressure. And I also have some documents that
            attest to the low ... volatility. In fact, it
            needs steam ... to get it to volatilize. And
            it's been studied by the world health
            organization. And there are no reported cases
            of any nerve injury, even in workers who make
            it in all of North America.

Moreover,    when   asked   whether   sodium   pentachlorophenate   in

sufficient amounts will attack the body, he replied:

            You'd have to paste it on the body. It can't
            leave the ground.     If you put it on the
            ground, it's dead there. It's not going to
            move. It doesn't volatilize. The MSDS says
            it has no vapor pressure.... Your body would
            have to find it and come in contact with it.
            [If it became toxic to the body, it affects]
            [t]he liver, the heart, and the kidneys. It's
            not known to affect the nervous system at all,
            as studies have shown.       It's never been
            associated in North America or Europe with any
            disease either of the central or peripheral
            nervous system in workers who make it, who are
            the most exposed of all.... [T]hey can burn
            their skin. They can get kidney problems....
            Their livers tend to have elevated enzymes,
            and they're monitored for that. But not in
            your nervous system.... That's why this is a
            puzzle to me, why in this case it's being
            associated that way.

     Finally, noting the failure of the Guilbeaus' chemical expert,

Dr. Subra, to distinguish between sodium pentachlorophenate and

pentachlorophenol in her testimony, discussed supra, counsel asked

Dr. Berger whether the two compounds are identical; he replied, "Of

course not".    Dr. Berger explained the difference as follows:

                 If you take sodium, which is explosive on
            you, and chlorine gas, which will burn your
            eyes, that's very different from sodium
            chloride, the salt of them, which tastes good
            and we're made of.... Now, in this particular
            case the only product is the salt.      It's a
            different compound, and its manufacturers and
            analytical chemists have certified to the

                                - 40 -
              government that it doesn't vaporize. It has
              no vapor pressure. And my knowledge, in the
              industrial community, is the same, and I have
              looked   in  texts   and  that's   the  same.
              Pentachlorophenol is an entirely different
              substance.

                   I heard Ms. Subra's testimony, and I
              wouldn't say that there's any text that agrees
              with her.    The conference of governmental
              hygienists says it takes steam to evaporate
              pentachlorophenol. And steam is 220 -- 215,
              212 degrees Fahrenheit.

                    The compound here is inert, has no vapor
              pressure,    isn't  volatile;   that's  sodium
              pentachlorophenate. And after the adhesive is
              laid, it diffuses in the oil and stays there
              to kill funguses, algae, snails, stuff like
              that.

       Dr. Berger's testimony was unrebutted.                  The only evidence

offered by the Guilbeaus in an attempt to rebut it was the

testimony of Dr. Callender.             Although he is not a chemist and was

not accepted as an expert witness in that field, he was asked

(without objection) only whether "pentachlorophenol when in the

form of sodium pentachlorophenate" will evaporate. He replied that

"it does volatilize to a certain degree and in the solid form", but

then   went    on   to   testify    about       pentachlorophenol,        not   sodium

pentachlorophenate,           opining     that     Guilbeau     was   exposed       to

pentachlorophenol,        and     that    the     volatile     organics     and    the

pentachlorophenol        in   Henry's     adhesive    caused    Guilbeau's        brain

damage.

       As stated, Dr. Callender never explained the basis for his

testimony      that      sodium    pentachlorophenate           is    a     form    of

pentachlorophenol, and never testified about the characteristics or

toxicity of sodium pentachlorophenate. (In fact, at oral argument,

                                         - 41 -
the Guilbeaus' counsel admitted that no one testified that sodium

pentachlorophenate would dissolve in organic solvents and produce

the pentachlorophenol radical.)

       Based on the foregoing, the verdict cannot be sustained under

the Guilbeaus' theory (claim) that the product was defective

because it contained pentachlorophenol.                      As discussed, neither

sodium pentachlorophenate nor pentachlorophenol were detected by

the laboratory that the Guilbeaus' attorneys retained to test

samples      of   the    adhesive       for    40    different       volatile       organic

compounds.        The Guilbeaus never disputed Henry's evidence that

sodium    pentachlorophenate            and   pentachlorophenol         are       different

substances, and failed to present any testimony by a qualified

expert    witness       that    sodium       pentachlorophenate        is     a    form   of

pentachlorophenol,             that     it     has     the     same      toxicity         as

pentachlorophenol, or that the amount of it in Henry's adhesive was

capable of causing Guilbeau's alleged injuries. The dissent agrees

that     "there     is     no         evidence       that    the      glue        contained

pentachlorophenol" and, therefore, "any testimony based upon the

presence of pentachlorophenol cannot support the verdict".

                                              b.

       The   Guilbeaus     contend        erroneously        that,    irrespective        of

whether the product contained pentachlorophenol, they proved that

it was defective because of organic solvents.45 Although they


     The dissent, in discussing the evidence of causation, relies
on Dr. Harper's opinion that Henry's adhesive contained organic
solvents which cause toxic encephalopathy.    Although it is not
necessary to address causation, it bears noting that Dr. Harper
conceded that, although he was told that Guilbeau was exposed to

                                          - 42 -
presented   some   evidence     about    the     toxicity    of    ethylbenzene,

methylene chloride, xylene, and methyl ethyl ketone, which their

testing laboratory      found    in    the   sample   of    adhesive      to   which

Guilbeau    allegedly   was     exposed,     their    primary     focus    was   on

pentachlorophenol, and the synergistic effects of it in combination

with the other ingredients.46

     As stated, Dr. Callender testified that pentachlorophenol was

a "major actor" in the toxicity of the adhesive, and that it was

unreasonably    dangerous       and    defective      because      it    contained

pentachlorophenol.       And,    in    closing    argument,       the   Guilbeaus'

counsel told the jury:        "They shouldn't have had the PCP in the

product, therefore, the answer to Question No. 1 [whether the




one and one-half gallons of "solvent" (not "adhesive"), he did not
know how much "solvent" was in Henry's adhesive (according to
Balling's uncontradicted testimony, each gallon of adhesive
contained only one cupful of solvent) and could not say how much of
it entered Guilbeau's brain, because such calculations are not very
helpful and can rarely be made in any meaningful way.       Henry's
adhesive was advanced by Dr. Harper as the most likely cause of
Guilbeau's problems based on the history of exposure reported to
him by Guilbeau. Dr. Harper acknowledged that, if Guilbeau had
said nothing about the adhesive and had mentioned only exposure to
carpet, then his opinion would be that the carpet was the most
likely cause of Guilbeau's toxic encephalopathy.           None of
Guilbeau's experts' opinions are supported by any scientific
evidence based on a dose-response relationship even remotely
comparable to the facts of Guilbeau's exposure to the ingredients
in Henry's adhesive.

     Although they also presented evidence about the toxicity of
toluene and trichloroethane, there was no evidence that those
compounds were present in the bucket of adhesive that was used to
install the carpet in the mobile home.    The Guilbeaus' testing
laboratory found those ingredients only in the one-gallon can of
adhesive, which was purchased by the Guilbeaus' counsel.

                                      - 43 -
product is unreasonably dangerous] is `Yes'".47

                                        2.

     In the alternative, Henry contends that, as a matter of law,

the Guilbeaus cannot establish that the adhesive is unreasonably

dangerous   on   the   basis   of   a   single   adverse   reaction   by   one

individual out of millions of applications of the same product

under similar conditions.       The evidence shows that Henry has been

making adhesives since 1933.        Henry's technical director, Balling,

testified that #270 adhesive had been on the market for over 20

years, since it was developed in his laboratory in the 1970s, and

is similar to other adhesives on the market in 1986 and at the time

of trial.

     The adhesive is made in 600-gallon mixers, the lids of which

are never closed.      Although exposed to it on a daily basis, none of



     Of course, closing argument is not evidence; but, the
Guilbeaus' closing argument certainly underscores that the true
thrust of their claim that the adhesive was defective was their
unsupported assertion that it contained pentachlorophenol.
Although their counsel referred briefly to Dr. Callender's
testimony about the toxicity of the organic solvents in the
adhesive, and to scientific articles relied on by Dr. Callender,
documenting that long-term exposure to organic solvents can cause
brain damage and the symptoms experienced by Guilbeau, the only
chemical referred to specifically (other than one brief reference
to ammonia) was pentachlorophenol. The following is illustrative:

            And as Dr. Callender told you, it was a design
            defect to have the PCP in it. They could have
            gotten something else to extend the shelf
            life, because PCP is so dangerous that in 1984
            they condemned it.       And you heard the
            testimony on that, and there's a whole book on
            it that we've offered over here about PCP
            [referring,   without   objection,   to   1993
            government report which court had ruled
            inadmissible] and how dangerous it is.

                                    - 44 -
Henry's chemists or the workers who make the adhesive in plants all

over the country have ever reported any injury; and workers have

retired in good health after 20-30 years.                OSHA requires no

breathing apparatus or masks for the mixer employees, and Henry's

employees have not ever worn them or any special clothing. Balling

testified that thousands of people use Henry's #270 adhesive on a

daily basis, and that millions of gallons of it have been sold, but

that no one other than Guilbeau has ever reported being injured by

it.

      Henry cites Lemoine v. Aero-Mist, Inc., 539 So. 2d 712 (La.

App. 3d Cir. 1989), for the proposition that a product is not

unreasonably   dangerous    because      someone   has   an   idiosyncratic

reaction to it. Lemoine, a legal secretary, returned to her office

after lunch; while she was out, a pesticide had been sprayed in the

office.   Id. at 713.       She became ill, and sued the pesticide

manufacturer, distributor, insurer, and sales representatives. Id.

The trial court found for the defendants, and the appellate court

adopted its reasons, including that the product had been sprayed in

homes and offices many times daily without serious effects, that

Lemoine was not present when it was sprayed, and that a large

quantity was not used.     Id. at 714.    Louisiana cases were cited for

the propositions that the use of a chemical in the manufacture of

a product, which causes an extremely rare allergic reaction, is not

a defect; that there is no duty to warn against the possibility of

an unusual or rare idiosyncratic sensitivity; and that, in view of

Lemoine's rare susceptibility, it was not reasonably foreseeable


                                 - 45 -
that she would have been injured.   Id. at 715.

     The Guilbeaus understandably discount the absence of evidence

of other injuries, contending that Henry's assertions of the lack

of other complaints are false because of Thibodeaux's testimony

that he was sickened as well when, after he took Guilbeau's place,

he occupied Guilbeau's office, and that all of his customers

"experienced the same problem from this very product".48   There was


     At trial, one of the Guilbeaus' attorneys told the jury in
closing argument not to be concerned about the fact that Guilbeau
was the only person who had suffered an injury when the glue has
been used by thousands of people:

          [Y]ou have enough evidence here ... to be able
          to infer from what you've heard on this
          witness stand and from the documents in
          evidence to know what would happen ... when
          other people did complain. Look what happened
          when Mrs. Guilbeau complained.     She's been
          trying for seven years to get the facts of
          this case, to find out what was in the glue so
          she could take care of her husband who is
          sick. And what has happened, "No, no, no."
          And now ... they've put their people on the
          stand to tell you there's no injury. That's
          why there's no reported injuries....

               Well, of course, there's not any reports
          of hundreds that might have been injured
          because they deny in every case that anybody
          could be hurt by their glue, even though the
          literature says that organic solvents cause
          brain injury.

               ....

          And I suspect, as I told you, there's been a
          lot of these, because the way they have their
          records, nobody gets hurt by their glue. So
          they can honestly state in a deposition,
          nobody has ever been reported, after thousands
          of gallons of this stuff, of being hurt. I
          don't believe it. I don't believe it.

The outrageousness of such argument speaks for itself.

                              - 46 -
no evidence that Thibodeaux ever reported his "sickness" to Henry.

He testified that the smell made him sick (dizziness, burning eyes

and nose), but he did not go to the doctor, took one afternoon off,

and has felt fine ever since.          Although Thibodeaux testified that

customers complained or asked about the smell and that some of them

had to go outside because of burning eyes, there is no evidence

that any of the customers complained to Henry.

     Finally, in equating the symptoms of Thibodeaux and his

customers with those experienced by Guilbeau, the Guilbeaus have

greatly exaggerated the evidence; there was no proof, or even any

suggestion, that Thibodeaux or any of his customers have been

diagnosed    with    chronic     toxic       encephalopathy     or   that   they

experienced problems remotely similar in degree to those of which

Guilbeau complains.

     The    Guilbeaus   do     not    even    cite,   much    less   attempt   to

distinguish Lemoine; they cited no authority, and research reveals

none, for imposing liability under Louisiana law on the basis of a

single injury to a product that has been used by thousands of

people without any other reported injuries.             Indeed, the authority

is to the contrary.      See Booker v. Revlon Realistic Professional

Products, Inc., 433 So. 2d 407, 410 (La. App. 4th Cir. 1983)

(unusual or rare idiosyncratic sensitivity on plaintiff's part

would not provide a basis for recovery or even a requirement of a

warning from manufacturer); Quiroz v. Max Factor, Inc., 264 So. 2d

263, 266 (La. App. 4th Cir. 1972) (res ipsa loquitur inapplicable

where   another     reasonable       explanation      for    plaintiff's    scalp


                                      - 47 -
irritation and hair loss was that she was unusually sensitive or

allergic to defendant's hair straightening product, and that her

rare   idiosyncratic      sensitivity,   rather     than   a    defect   in   the

product, was the sole cause of her injury); Thomas v. Gillette Co.,

230 So. 2d 870, 876 (La. App. 3d Cir.) (possibility of allergic

reaction to manufacturer's hair relaxant was so remote and unlikely

that manufacturer was under no duty to warn users or purchasers of

such a possibility; res ipsa loquitur inapplicable because there

was reasonable possibility that plaintiff's reaction was result of

rare idiosyncratic sensitivity rather than product defect), writ

ref'd, 255 La. 809, 233 So. 2d 249 (1970); Blalock v. Westwood

Pharmaceuticals, Inc., 1990 WL 10557 at *2 (E.D. La. 1990) (product

not    defective    if   injuries   result   from   rare   or    idiosyncratic

reaction, nor is manufacturer obligated to warn against possibility

of such a reaction; summary judgment granted for manufacturer

because reaction was idiosyncratic where defendant had sold nearly

one million units of sunscreen without a complaint except by

plaintiff).49      Even without considering the other problems with the


      The dissent considers these cases inapplicable because of its
conclusion that Guilbeau proved that he was injured because he was
exposed to dangerous organic solvents, not because he had an
idiosyncratic reaction. But, even assuming that Guilbeau's injury
was caused by the organic solvents in the adhesive, that is not
enough to prove that the product was defective. Under Louisiana
law, a product is not defective merely because someone suffers an
idiosyncratic injury after being exposed to it.          Based on the
evidence in the record, Guilbeau is the only person, among
thousands who were exposed to the adhesive during its manufacture
and use, who suffered such an injury.        Accordingly, Guilbeau's
injury is, by definition, idiosyncratic.        See WEBSTER'S THIRD NEW
INTERNATIONAL DICTIONARY 1123, 1124 (1986) (defining "idiosyncratic"
as,    inter    alia,    "peculiar  to  the   individual";    defining
"idiosyncrasy" as, inter alia, an individual hypersensitiveness, as

                                    - 48 -
Guilbeaus' proof, this basis alone, on the facts in this case,

would support reversal of the jury's verdict.50

                                   3.

     Two   alternative   bases   are    offered   by   the   Guilbeaus   for

upholding the verdict.

                                   a.

     The Guilbeaus claim that the verdict can be affirmed on the

ground that the adhesive was "unreasonably dangerous per se". They

maintain that, if all products containing asbestos are unreasonably

dangerous per se in Louisiana, it follows that this category "must

include a product that is accompanied by absolutely no warning, and

that contains methyl ethyl ketone, xylene, methyl chloride, ethyl

benzene, and toluene -- as well as pentachlorophenol, which has

been banned for the kind of use (in homes) to which it was put

here".     This contention is rejected for several most obvious

reasons.

     First, it is unclear whether the case was presented to the

jury on this theory.       Second, it is patently absurd for the

Guilbeaus to compare Henry's adhesive to asbestos, when there is

uncontradicted evidence in the record that thousands of persons

have manufactured and used the adhesive for years and have not


to a drug or
food).

     Henry maintains, as well, that even if Guilbeau's reaction
were not considered idiosyncratic, no reasonable trier of fact
could conclude that the risk of injury in this case outweighed the
utility of the product. See Halphen v. Johns-Manville Sales Corp.,
484 So. 2d 110, 115 (La. 1986). It is not necessary to reach this
issue.

                                 - 49 -
reported injuries to Henry.            But most important, as noted supra,

there was no evidence that Henry's adhesive contained some of the

above listed ingredients, much less that the quantities of those

ingredients were sufficient to cause injury.51

                                         b.

      Next,    the    Guilbeaus      contend    that,    even   if    the   evidence

presented to the jury is insufficient, the verdict should be upheld

based on evidence that they claim the district court excluded

improperly.          They   assert     that    the   district    court      excluded

erroneously a 1993 report by the United States government, showing

the   effects    of      ingredients    in     Henry's   product,     evidence      of

evacuation     of    a   government     building,       and   lawsuits      by   eight

individuals, all of which were offered to rebut Henry's claim that

there had been no complaints regarding its adhesive;52 and that it

erroneously     excluded     labels     used    by   Henry    after   the    date    of

Guilbeau's exposure, which represented that solvents and hazardous

ingredients had been removed from the product and admitted that

concentrated, prolonged inhalation causes brain damage, and were

offered   to    impeach     Balling's    testimony       that   the    product      was



     As    discussed,    Henry's    product     contained    sodium
pentachlorophenate,      not    pentachlorophenol.          Sodium
pentachlorophenate has not been banned, and has been authorized for
use as a preservative; and there was uncontradicted evidence that
Henry used it for that purpose in its adhesive.      See 21 C.F.R.
175:105(c).

     In their initial brief, the Guilbeaus also challenged the
exclusion of a Henry floor covering complaint form; but, in their
reply brief, they conceded that the complaint "concerns product
performance, and it probably was within the trial court's
discretion to exclude it".

                                       - 50 -
innocuous      and   to   rebut    Henry's   assertion   that   there   was   no

scientific basis for Guilbeau's claim.

       It cannot be determined whether the district court abused its

discretion in refusing to admit the 1993 government report, the

evidence regarding evacuation of a building, or the evidence of

other lawsuits, because the Guilbeaus did not include that evidence

in their proffers. Without knowing what ingredients were discussed

in the 1993 government report, the circumstances regarding the

evacuation of a building, and whether #270 adhesive was involved in

any of the eight lawsuits, it is impossible to determine whether

that evidence was relevant.53           Moreover, it cannot be determined

whether this evidence would have been sufficient to sustain the

verdict.

       Because Henry never claimed that it would not be feasible to

make     the     adhesive         without    the     solvents    and    sodium

pentachlorophenate, its product labels used after the date of

Guilbeau's alleged exposure were properly excluded from evidence as

subsequent remedial measures. FED. R. EVID. 407 (subsequent remedial

measures not admissible to show negligence or culpable conduct, but

may be admitted to prove feasibility of precautionary measures, if

controverted, or for impeachment).                 The labels were properly



     Nor can any determinations be made about the nature of this
evidence from the questions asked by the Guilbeaus' counsel. It
appears that the Guilbeaus offered the 1993 government report
because of its statements about pentachlorophenol, which was not in
Henry's adhesive.    The question regarding the evacuation of a
building does not even refer to any Henry products; and the
question about other lawsuits refers only to "Henry glue", without
specifying any particular product among the many that Henry makes.

                                      - 51 -
excluded for the purpose of impeachment because they stated nothing

more than that concentrated, prolonged inhalation causes brain

damage, which Henry did not deny; its position was that there had

been    no    concentrated,        prolonged       inhalation      by    Guilbeau.

Accordingly,     even    if    excluded     improperly     from    evidence,     the

subsequent     product    labels    are   not      sufficient     to   sustain   the

verdict.54

                                      III.

       The   dissent    "admit[s]    that    the    jury   may    have   found   for

Guilbeau because it mistakenly thought that Henry's glue contained

pentachlorophenol."           A review of the record under the proper

standard of review, including making all reasonable inferences in

favor of the Guilbeaus, leaves no doubt that such mistaken belief

is exactly why the jury so found.             The judgment in favor of Olan




     It is not necessary to reach any of the other issues
presented, including Henry's alternative contention that it is
entitled to a new trial because of the prejudicial trial tactics
and closing arguments of the Guilbeaus' attorneys; the Guilbeaus'
contentions on cross-appeal regarding remittitur, prejudgment
interest, and intervention; or the Stevens firm's appeal (any
recovery subject to recovery by Guilbeaus).

                                     - 52 -
and Macklyn Guilbeau, and the judgment awarding expenses to the

intervenors, are REVERSED, and judgment is RENDERED in favor of

Henry.55

                                              REVERSED and RENDERED



Emilio M. Garza, Circuit Judge, concurs in the judgment only.

REYNALDO G. GARZA, Circuit Judge, Dissenting:



      I dissent.     When the evidence in this case is properly

examined under the applicable standard of review, the evidence is

sufficient to support the verdict.



                                   I.

      The majority opinion sets out the correct standard of review.

This Court is to review all of the evidence in the light and with

all   reasonable   inferences   most    favorable   to   Guilbeau.56   The

majority fails, however, to properly apply the proper standard of

review.    The majority draws inferences in favor of Henry, even in


     As noted repeatedly at oral argument, and in this opinion, and
as reflected by the post-argument rejection of attempts by the
Guilbeaus' counsel to make improper filings, the conduct by the
Guilbeaus' trial counsel and appellate counsel causes more than
great concern. Counsel is cautioned that such conduct in the future
will result in the imposition of severe sanctions. But, this great
concern goes beyond sanctions; the greatest concern is that counsel
seems intent on winning at any cost, notwithstanding concomitant
violations of long established rules of practice and evidence (all
designed to attempt to ensure fundamental fairness), and in
disregard, it seems, of the truth.      Such tactics will not be
tolerated by this court.

      See Boeing Co. v. Shipman, 411 F.2d 365, 374-75 (5th Cir.
1969)(en banc).

                                 - 53 -
the face of evidence supporting Guilbeau, and at times ignores

crucial testimony in Guilbeau's favor.    I am therefore forced to

dissent and show that the evidence supports the jury's verdict.

     In this diversity case, we must apply Louisiana products

liability law as set out in Halphen v. Johns-Manville Sales Corp.57

The Louisiana legislature overruled an aspect of Halphen when it

enacted the Louisiana Products Liability Act.58    The Act did not

take effect, however, until September 1, 1988, and the Louisiana

Supreme Court has held that it does not apply retroactively.59

Because Guilbeau was exposed to Henry's product before September 1,

1988, we look to the case law that developed before the Act came

into effect.60

     Under Halphen, Guilbeau must show (1) he was injured; (2) his

injury was caused by a condition in Henry's glue; (3) the condition

made the glue unreasonably dangerous for normal use; and (4) the

condition existed at the time the glue left Henry's control.61

There are several categories of unreasonably dangerous products.62


     484 So.2d 110 (La. 1986).

         Gilboy v. American Tobacco Co., 582 So.2d 1263, 1264 (La.
1991).

     Id.

     Klem v. E.I. DuPont de Nemours Co., 19 F.3d 997, 1000 (5th
Cir. 1994).

     See Klem, 19 F.3d at 1000; Antley v. Yamaha Motor Corp., 539
So.2d 696, 699-700 (La. App. 3d Cir. 1989)(citing Halphen, 484
So.2d at 113).

      Klem, 19 F.3d at 1000. Under Louisiana law, a product is
unreasonably dangerous:
     (1) if the danger involved in its use outweighs its
     utility, it is said to be per se unreasonably dangerous;
     (2) in construction or composition, if it contains an
One of these categories is products that are unreasonably dangerous

because of a failure to warn.             Henry is required to provide an

adequate warning of any danger inherent in the normal use of the

glue that is not within the knowledge of or obvious to the ordinary

user.63     If Henry fails to adequately warn about a danger related

to    the   way   the    glue   is   designed,    the   glue   is    unreasonably

dangerous.64



                                         II.

       When the evidence is reviewed in the light most favorable to

Guilbeau, it is sufficient to satisfy all the elements of a

products liability cause of action.              First, Guilbeau was injured.

He was sickened after being exposed to Henry's glue.                  Second, his

injury was caused by a condition in Henry's glue; namely, the

presence of organic solvents. Third, Henry's failure to warn about

the   presence      of   organic     solvents   made    the   glue   unreasonably

dangerous.        Finally, the organic solvents were present when the

glue left Henry's control.



                                         A.


     unintended abnormality or condition that renders it more
     dangerous than it is designed to be; (3) for lack of
     warning, if the manufacturer failed to adequately warn of
     the dangers that attend its use; or (4) by design, if
     safer alternative products were available or the product
     could have been designed in a less dangerous manner.
Id. at 1000-1001.

       See Halphen, 484 So.2d at 115.

       See id.

                                       - 55 -
     The evidence is sufficient to support a finding that Guilbeau

was injured after being exposed to Henry's glue.    Before Guilbeau

was exposed to Henry's glue, he was a relatively healthy and well-

adjusted man.   His wife testified that he was not a sickly man, but

was "healthy . . . a robust man. . . . and there was not a thing

wrong with him."   His co-workers also testified that he was "never

sick," was "healthy," and that he "never complained . . . at

leas[t] until they start[ed] putting down the glue."65 Granted, his

health was not perfect.      He smoked, had a few previous upper

respiratory infections, and had bouts with high blood pressure.

But his health was dramatically better before he was exposed to

Henry's glue than after his exposure.

     He was also psychologically well-adjusted.    His wife and co-

workers testified that, before he was exposed to Henry's glue, he

was a happy man, a wonderful husband and an extremely successful

salesman.   Although he did attempt suicide after his wife refused

his initial marriage proposal in 1969, seventeen years before he

was exposed to Henry's glue—his wife testified that he did not do

"any other thing like that" after 1969.

     The majority tries to cast aspersions on Guilbeau's sanity by

pointing out that his honorable discharge from the Army, which


     Guilbeau's attorney asked Rollin Duplechin, one of Guilbeau's
co-workers, "But before the time that ya'll put the glue down, had
you ever seen Mr. Guilbeau appearing to be sick in any way?"
Duplechin replied, "No, never was sick. Never complained to us, at
leas[t] until they start[ed] putting down the glue." Similarly,
Jonathan Shaw, who also worked with Guilbeau, testified that
Guilbeau did not complain about odors or smells before the
exposure, and that he was "healthy and fun to be around" before he
was exposed the Henry's glue.

                               - 56 -
stated that he was discharged for having a knee problem, was signed

by a psychiatrist.       However, his wife testified that he hurt his

knee before he enlisted in the Army, and then dislocated that same

knee while in the service when he slid down an embankment.                     When

viewed in the light most favorable to the Guilbeau, this evidence

indicates that he was discharged because he had a knee problem.

Despite the requirement that all inferences be drawn in Guilbeau's

favor,   however,     the    majority   infers       from   the     fact    that   a

psychiatrist    signed      the   discharge   that    Guilbeau      was    actually

discharged for other reasons.           Such an inference is simply not

allowable under the proper standard of review.

     The majority attempts to further question Guilbeau's mental

stability by pointing out that Dr. Clause prescribed tranquilizers

to Guilbeau for anxiety in the early-to-mid 1970's.                   Dr. Clause

testified, however, that the last time he prescribed anxiety

medication to Guilbeau was May 27, 1977, nine years before his

exposure to Henry's glue.         Dr. Clause also testified that Guilbeau

was not chronically nervous or anxious, and that during 28 years of

treatment he saw no sign that Guilbeau was suffering from a

psychiatric disorder.         Dr. Clause's opinion was collaborated by

Guilbeau's     wife   and    co-workers'      testimony     that,     before    the

exposure, Guilbeau did not suffer from the "temper tantrums" and

other psychological problems that he suffered after he was exposed

to Henry's glue. Finally, Dr. Clause testified that Guilbeau never

complained to him about a problem he did not have.

     After Guilbeau was exposed to Henry's glue on August 15, 16


                                     - 57 -
and 18, 1986, both his physical and mental health drastically

deteriorated.    He began to suffer from equilibrium problems,

impaired   judgment,   inability   to   control   his   emotions,   panic

attacks, cacosmia,66 and seizures.      All of the witnesses—including

Dr. Clause, who was called by the defense—who observed Guilbeau

both before and after he was exposed to Henry's glue agree that he

was dramatically sickened immediately after the exposure.

     In short, the evidence is sufficient to show that Guilbeau

exhibited many symptoms after being exposed to Henry's glue that he

did not exhibit before exposure.        Although Guilbeau may not have

been in perfect health before he was exposed to Henry's glue, the

evidence definitely supports a finding that he was better before

exposure than afterwards.



                                   B.

     Having found that the evidence is sufficient to show that

Guilbeau became sick after being exposed to Henry's glue, We now

turn to the next question: Whether the evidence supports a finding

that Guilbeau's sickness was caused by a condition in Henry's glue.

Our review of the record shows that the evidence is sufficient to

support such a finding. Specifically, there is sufficient evidence

to show that Guilbeau was injured because he was exposed to organic

solvents that were present in Henry's glue.

     First, causation is supported by common sense inferences from


      A condition in which innocuous smells cause severe nausea.
Dr. Harper testified that cacosmia is an indication of exposure to
organic solvents.

                               - 58 -
the lay testimony.        Guilbeau's wife and co-workers testified that

he became sickened after being exposed to the glue. That testimony

supports    a    common   sense    inference     that    the    glue    caused     his

sickness.

     Second, Dr. Harper testified that Guilbeau's sickness was most

likely caused by exposure to organic solvents contained in Henry's

glue.    Dr. Harper was a board certified neurologist, who was also

trained in pharmacology and psychopharmacology, and who had broad

experience with the toxic effects of various substances.                           Dr.

Harper testified that Guilbeau suffered from toxic encephalopathy,

a form of brain damage, and that exposure to Henry's glue was the

most likely cause of Guilbeau's brain damage. Dr. Harper's opinion

was based on several facts.             First, he based it on the fact that

Guilbeau's health and behavior changed drastically after he was

exposed to Henry's glue.                Second, he based it on Guilbeau's

cacosmia. Dr. Harper testified that cacosmia is caused by exposure

to chemicals, and that he had never seen a patient who suffered

from cacosmia that was not exposed to chemicals.                He also based his

opinion on a SPECT scan, which showed decreased blood flow in

portions of Guilbeau's brain in a pattern that was consistent with

toxic encephalopathy.        Finally, he based his opinion on the fact

that Henry's glue contained several organic solvents, including

ethylbenzene, methylene chloride, xylene, methyl ethyl ketone and

toluene, all of which cause toxic encephalopathy.                      Notably, Dr.

Harper     did    not     base    his     opinion   upon       the     presence     of

pentachlorophenol.          In    fact,     he   never     mentioned      the     word


                                        - 59 -
pentachlorophenol during his testimony.              Dr. Harper also testified

that Guilbeau's injury was not caused by smoking, sawdust or

formaldehyde, and that it was not a spontaneous psychological

experience.

       In summary, Dr. Harper based his opinion on the fact that

Henry's glue contained chemicals that cause brain damage, that

Guilbeau was exposed to the glue, and that shortly thereafter he

went   from    being    relatively    healthy       to     suffering     from   toxic

encephalopathy.        This basis is sufficient to support his testimony

that   the    organic    solvents    in    Henry's       glue   caused   Guilbeau's

sickness.

       Guilbeau also presented the testimony of Dr. Reddy, a Ph.D.

chemist.       Dr. Reddy's testimony establishes that Henry's glue

contains      the   organic   solvents      that     Dr.    Harper     said     caused

Guilbeau's     sickness.      Henry       refused    to     disclose     the    glue's

ingredients until midway through trial, so Guilbeau was forced to

have Dr. Reddy analyze two samples of Henry's glue to determine

which organic solvents were present.                 In one sample, Dr. Reddy

found significant amounts of ethylbenzene, methylene chloride,

xylene and methyl ethyl ketone.             In the other sample, Dr. Reddy

found those four solvents, as well as toluene and trichloroethane.67


      Dr. Reddy explained that the reason that the second sample
contained organic solvents that the first sample did not was that
the plastic can from which the first sample had been taken had been
opened. Volatile organic solvents like toluene and trichloroethane
easily evaporate from an open can.      Thus, the jury could have
reasonably inferred that the glue to which Henry was exposed
contained toluene and trichloroethane, but that those solvents had
evaporated out of the plastic can from which the first sample had
been taken before Guilbeau had it tested.

                                     - 60 -
These are the same organic solvents that Dr. Harper testified were

the most likely cause of Guilbeau's toxic encephalopathy.

     Dr. Callender also testified that Guilbeau was sickened by

exposure to Henry's glue.        Dr. Callender is board certified in

internal medicine, and specializes in neurotoxicology—the study of

how chemicals affect the nervous system, including the brain.             He

testified that Guilbeau suffered from toxic encephalopathy, which

was caused by exposure to compounds contained in Henry's glue.            He

based his opinions on several factors.         First, Guilbeau exhibited

numerous symptoms after being exposed to Henry's glue that he did

not exhibit before exposure.       Second, chemicals that cause toxic

encephalopathy, including organic solvents, were present in Henry's

glue.    Third, the symptoms Guilbeau suffered were consistent with

"acute organic solvent exposure syndrome," a cluster of symptoms

associated with exposure to organic solvents.             Fourth, the SPECT

scan showed areas of decreased brain function, which was consistent

with toxic encephalopathy.       Finally, Dr. Callender eliminated all

possible   confounders;   that    is,   he   determined    that   Guilbeau's

symptoms were not caused by other factors.

     Dr. Callender's opinions are limited, however, by his mistaken

belief   that   Henry's   glue    contained    pentachlorophenol.        Dr.

Callender's mistaken belief arose from his misreading of the

Material Safety Data Sheet (MSDS) for Henry's glue.                The MSDS

indicated that Henry's glue contained sodium pentachlorophenate.

Dr. Callender mistakenly believed that sodium pentachlorophenate

was a form of pentachlorophenol. Dr. Callender went on to describe


                                  - 61 -
in great detail the dangerous nature of pentachlorophenol, and how

pentachlorophenol, in concert with the organic solvents, caused

Guilbeau's injuries.

       Henry's counsel did nothing to clear up Dr. Callender's

confusion.       He    did    not   object    to   Dr.   Callender's      testimony

regarding    pentachlorophenol         on    the   ground   that    there      was    no

evidence that Henry's glue contained pentachlorophenol, nor did he

point out the difference between pentachlorophenol and sodium

pentachlorophenate during cross-examination. Further, both Henry's

counsel   and    Henry's      expert   witnesses       referred    to    the   sodium

pentachlorophenate in the glue as pentachlorophenol on numerous

occasions.      In fact, Henry's counsel did not bring out the fact

that the glue did not contain pentachlorophenol until the last day

of trial, when Dr. Berger, one of Henry's experts, pointed out the

difference between the two compounds and testified that the glue

did not contain pentachlorophenol.

       Despite the fact that Henry did not object to Guilbeau's

experts' testimony regarding pentachlorophenol, the fact remains

that    there     is     no     evidence        that     the      glue    contained

pentachlorophenol.           Therefore,      any   testimony      based   upon       the

presence of pentachlorophenol cannot support the verdict. The fact

that Henry's glue did not contain pentachlorophenol does not end

our inquiry, however.         This Court must still examine the record to

see if there is sufficient testimony that is not based on the

presence of pentachlorophenol to support the verdict.

       When the record is reviewed in the light most favorable to


                                       - 62 -
Guilbeau, it does contain sufficient evidence for a reasonable

person to find that organic solvents in the glue caused Guilbeau's

sickness.      A reasonable juror would have believed Dr. Berger's

statement     that    the    glue    did       not    contain    pentachlorophenol,

especially since Henry's counsel emphasized during his closing

argument that the glue did not contain pentachlorophenol.                        There

was evidence that the glue contained organic solvents, however.

Based   on    the    testimony      of   Dr.    Callender       and   Dr.    Harper,    a

reasonable juror could find that Guilbeau's injuries were caused by

those organic solvents.

      Of course, Henry presented evidence that Guilbeau's injuries

were not caused by the glue. Dr. Friedberg testified that Guilbeau

suffered from a somatization disorder, although he could not rule

out   the    possibility     that    Guilbeau's         problems      were   caused    by

exposure to organic solvents.             Dr. Rees and Dr. Black also opined

that Guilbeau was a somatisizer.                     Further, they testified that

Guilbeau did not suffer from brain damage, and that his problems

were not caused by exposure to organic solvents.                       Finally, Henry

presented the testimony of Dr. Berger, who testified that Guilbeau

suffered from lung disease and personality problems, but was not

injured by exposure to Henry's glue.                   Henry's experts' testimony

was inconsistent with Guilbeau's experts' testimony.                         Guilbeau's

experts testified that his problems were caused by exposure to

organic solvents, while Henry's experts testified that his problems

were psychological.         The resolution of this conflict, however, was

strictly within the province of the jury.                       The jury apparently


                                         - 63 -
found Guilbeau's experts more credible, and believed them instead

of Henry's experts.       This Court does not have the power to overturn

such    a   credibility    determination.      Thus,   the   testimony   of

Guilbeau's experts, bolstered by common sense inferences from lay

testimony, is sufficient evidence upon which a reasonable juror

could find that Guilbeau was sickened as a result of being exposed

to Henry's glue.



                                     C.

       The evidence was sufficient to establish that Henry's glue was

unreasonably dangerous because Henry failed to warn about the

danger posed by organic solvents.         It is undisputed that Henry did

not include a warning about the danger of organic solvents on the

glue's label.     Dr. Callender testified that the glue should have

contained a warning.          His opinion was not contingent on the

presence of pentachlorophenol in the glue.         In fact, he testified

that, even if the glue did not contain pentachlorophenol, it was

still unreasonably dangerous because it did not warn about the

dangerous organic solvents.       Specifically, Dr. Callender testified

as follows:

       [Mr. Musselwhite] Now, if for any reason the defendants
       were to contend . . . that pentachlorophenol was not in
       the product[,] . . . would the warning be pretty much the
       same except you'd just eliminate the reference to
       pentachlorophenol:

       [Dr. Callender]     Yes.

       [Mr. Musselwhite] So you would still warn as to these
       other chemicals that showed up on the tests run by Dr.
       Reddy and Dr. Subra, still warn as to those chemicals in
       the same way you've warned here?

                                   - 64 -
       [Dr. Callender]      Right.

       [Mr. Musselwhite] Is that correct? And the failure to
       do so would render the label inadequate; is that your
       opinion?

       [Dr. Callender]      Right.

The evidence supports Dr. Callender's testimony.                Dr. Reddy found

that    Henry's     glue    contained      significant    amounts     of   organic

solvents.       Dr. Callender's testimony established that the dangers

of   organic     solvents    were   well    established    in   the   scientific

literature when Henry manufactured the glue.                   Thus, there is a

sufficient foundation for Dr. Callender's opinion testimony that

the glue should have warned about the dangers of organic solvents.

Dr. Callender's opinion testimony, in turn, was sufficient evidence

for a reasonable juror to find that Henry's glue was unreasonably

dangerous because of Henry's failure to warn.

       The majority contends that, assuming Guilbeau was sickened by

Henry's glue, the product was not unreasonably dangerous because,

out of the millions of applications of Henry's glue, Guilbeau was

the only person to have an adverse reaction.                    In making this

contention, the majority cites Lemoine v. Aero-Mist, Inc.,68 a

Louisiana   case     that    held   that    a   product   is   not   unreasonably

dangerous because a person has an idiosyncratic reaction to it.

Lemoine, as well as the line of cases upon which its holding is

based,69   is    easily    distinguishable       from   Guilbeau's    case.    In


       539 So.2d 712 (La. App. 3d Cir. 1989).

     See, e.g., Booker v. Revlon Realistic Professional Products,
Inc., 433 So.2d 407, 410 (La. App. 4th Cir. 1983); Rhodes v. Max
Factor, Inc., 264 So.2d 263, 266 (La. App. 4th Cir. 1972).

                                     - 65 -
Lemoine, a woman suffered an allergic reaction after she was

exposed to an insecticide manufactured by Aero-Mist, Inc.70                     The

trial court found that her allergic reaction was very rare, and

held   that     a   manufacturer       has    no   duty   to   warn   against   the

possibility of a rare or idiosyncratic sensitivity.71                   The other

cases cited by the majority are to the same effect.72

       The evidence in this case, however, supports a finding that

Guilbeau      did   not   have   an    idiosyncratic      reaction.       Guilbeau

presented evidence that the glue contained organic solvents, which

are known to be dangerous.            He also presented evidence that he was

injured because he was exposed to dangerous organic solvents, not

because he had an idiosyncratic allergic reaction.                    His experts

testified that organic solvents are simply dangerous, not that they

cause an allergic reaction in a few people.

       The majority simply misconstrues Louisiana law.                 A plaintiff

does not have to prove that other people have been injured by a

product    in   order     to   show    that    the   product   was    unreasonably

dangerous.      He simply has to show that the product—either because

of inherent dangerousness or because or an inadequate warning—is




       Lemoine, 539 So.2d at 713.

       Id. at 713-14.

     See, e.g., Booker, 433            So.2d at 410 (holding that plaintiff
could not recover when the              trial court found that she either
misapplied the product or              suffered an idiosyncratic allergic
reaction to it); Rhodes, 264           So.2d at 266 (Holding that plaintiff
could not recover for injury           caused by her idiosyncratic allergic
reaction to a product).

                                        - 66 -
unreasonably dangerous to a reasonably foreseeable user.73        Because

Guilbeau showed that the presence of organic solvents made the glue

unreasonably dangerous for normal use because of Henry's failure to

provide an adequate warning, rather than showing that he had a rare

allergic reaction to the glue, the evidence is sufficient to uphold

the verdict.



                                  D.

       The evidence was sufficient to show that the glue contained

organic solvents when it left Henry's control. Dr. Reddy testified

that   a   three-and-a-half   gallon   plastic   can   of   Henry's   glue

contained four organic solvents: ethylbenzene, methylene chloride,

xylene and methyl ethyl ketone.    Dr. Reddy also tested a metal can

of Henry's glue, which was purchased after Guilbeau's exposure, and

found those four solvents, as well as toluene and trichloroethane.

Dr. Reddy explained that the reason that the metal can contained

organic solvents that the plastic can did not was that the plastic

can had been opened.    Volatile organic solvents like toluene and

trichloroethane easily evaporate from an open can.          Thus, the jury

could have reasonably inferred that the glue to which Henry was

exposed contained toluene and trichloroethane, but that those

solvents had evaporated out of the plastic can before Guilbeau had

it tested.    Dr. Reddy's analysis of Henry's glue, especially that

of the unopened can bought off the shelf, is sufficient evidence to



      Extremely rare or idiosyncratic allergic reactions are not
reasonably foreseeable. Thus, there is no duty to warn about them.

                                - 67 -
support the jury's finding that the glue contained organic solvents

when it left Henry's control.



                                     III.

     Because, as we have shown, the record contains sufficient

evidence to uphold the verdict, I dissent.             Although I admit that

the jury may have found for Guilbeau because it mistakenly thought

that Henry's glue contained pentachlorophenol, there is sufficient

evidence   to   support   the   inference—which,       like   all   inferences

supporting the verdict, must be made—that the jury based its

verdict on the presence of organic solvents rather than on the

mistaken belief that the glue contained pentachlorophenol.

     Further,    Henry    neither    objected     to    Guilbeau's    evidence

regarding pentachlorophenol nor cross-examined Guilbeau's experts

on the ground that the glue did not contain pentachlorophenol.              In

fact, Henry did not even point out that the glue did not contain

pentachlorophenol until the last day of trial.           The first time that

Henry   objected    to    Guilbeau's        experts    use    of    the   terms

"pentachlorophenol" or "PCP" was in its motion for a new trial.

Because Henry failed to even object to Guilbeau's presentation of

evidence regarding pentachlorophenol during trial, I do not think

that the prejudice that Henry suffered because the jury was told

about pentachlorophenol is the kind of plain error that would

mandate a new trial.74    Further, even if we found that the jury was


      See McCann v. Texas City Refining, Inc., 984 F.2d 667, 673
(5th Cir. 1993)(holding that issues raised for the first time on
appeal are reviewed only for plain error).

                                    - 68 -
affected by evidence of pentachlorophenol that should not have been

before it, the worst that this Court should do would be to remand

this case for a new trial, not to reverse and render.

     For the reasons stated above, I would AFFIRM the district

court.




                              - 69 -